Exhibit 10.2
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
PROMOTION AGREEMENT
by and between
DEPOMED, INC.
and
SANTARUS, INC.
Dated as of July 21, 2008

 



--------------------------------------------------------------------------------



 



PROMOTION AGREEMENT
     This PROMOTION AGREEMENT (this “Agreement”) is made as of July 21, 2008
(the “Effective Date”), by and between Depomed, Inc., a California corporation
(“Depomed”), and Santarus, Inc., a Delaware corporation (“Santarus”). Each of
Depomed and Santarus is referred to herein individually as a “party” and
collectively as the “parties.”
     WHEREAS, Depomed desires to engage Santarus to promote and market the
Products in the Territory (each as defined below), and Santarus desires to
promote and market the Products, all in accordance with the terms and conditions
contained herein;
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants herein contained, the parties hereto intending to be legally bound
hereby agree as follows:
ARTICLE I
DEFINITIONS
     As used in this Agreement, the following terms shall have the following
meanings:
     Section 1.1 “500mg Product” means the once-daily formulation of 500 mg of
metformin HCl that is the subject of NDA No. 21-748 filed with FDA on April 27,
2004 (as such NDA may be amended or supplemented subsequent to the filing date).
     Section 1.2 “1000mg Product” means the once-daily formulation of 1000 mg of
metformin HCl that is the subject of NDA No. 21-748 filed with FDA on April 27,
2004 (as such NDA may be amended or supplemented subsequent to the filing date).
     Section 1.3 “Act” means the United States Federal Food, Drug and Cosmetic
Act, 21 U.S.C. 301, et. seq., as it may be amended from time to time, and the
regulations promulgated thereunder, including the Generic Drug Act.
     Section 1.4 “AcuForm Patent License” has the meaning set forth in
Section 10.1.
     Section 1.5 “Adverse Drug Experience” means any “adverse drug experience”
as defined or contemplated by 21 C.F.R. 314.80 or 312.32, associated with a
Product.
     Section 1.6 “Adverse Drug Experience Report” means any oral, written or
electronic report of any Adverse Drug Experience transmitted to any Person.
     Section 1.7 “Advertising/Marketing/Educational Expenses” means the
following Santarus expenses for directly Promoting the Products and conducting
Educational Programs with respect to the Products in the Territory: (a) all
out-of-pocket costs for Samples incurred as contemplated by Section 6.5 as well
as all out-of-pocket costs for Sample warehousing and distribution, (b) all
out-of-pocket costs for Promotional Materials and training materials, (c) all

 



--------------------------------------------------------------------------------



 



out-of-pocket costs for sales training meetings to the extent attributable to
the Products, (d) all out-of-pocket costs for the purchase of Prescriber Data
(including any prescriber data for competitive products), (e) all out-of-pocket
costs associated with market research, advisory boards, speaker programs, trade
shows and “lunch and learns” and other outreach programs with respect to the
Products, (f) all costs related to scientific liaisons, and national and
regional account managers to the extent attributable to the Products, (g) all
costs related to up to one (1) full-time equivalent dedicated product manager;
(h) all Medical Affairs Expenses reimbursed by Santarus pursuant to Section 4.7;
and (i) all other out-of-pocket costs and expenses of Santarus for directly
Promoting the Products and conducting Educational Programs with respect to the
Products in the Territory. In the case of Product voucher, coupon, loyalty card
or other co-pay assistance programs approved by the JCC, all out-of-pocket costs
of Santarus associated with such programs (other than redemption costs) shall be
treated as Advertising/Marketing/ Educational Expenses. Notwithstanding the
foregoing, (A) the costs set forth in items (f) and (g) above shall be subject
to a $[***] cap per Agreement Quarter and (B) the costs set forth in item
(c) above shall be subject to a $[***] cap during the Launch Period and to a
$[***] cap during each twelve (12) month period thereafter; and such costs in
excess of the caps set forth in clauses (A) and (B) shall not be treated as
Advertising/Marketing/Educational Expenses.
     Section 1.8 “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by or is under common
control with, such first Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities, by contract or otherwise.
     Section 1.9 “Agreement” has the meaning set forth in the preamble to this
Agreement.
     Section 1.10 “Agreement Month” means each calendar month during the Term
(including any partial calendar month in the case of the first and last calendar
months of the Term).
     Section 1.11 “Agreement Quarter” means the Initial Agreement Quarter, each
successive period of three months during the Term after the Initial Agreement
Quarter and the Final Agreement Quarter.
     Section 1.12 “Annual Plan” has the meaning set forth in Section 4.5(a).
     Section 1.13 “Baseline Percentage” means the percentage determined by
dividing (a) the total number of Units of Product prescribed by Professionals on
the Depomed Physician List during the two (2) complete Agreement Quarters prior
to delivery by Depomed of its intention to commence Promotion and Detailing of
the Product in the Territory pursuant to Section 4.9, by (b) the total number of
Units of Product prescribed by all Professionals during such two (2) complete
Agreement Quarters, based on Prescriber Data for such two (2) complete Agreement
Quarters, as such percentage may be amended pursuant to Section 4.9.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



     Section 1.14 “BLS” means Biovail Laboratories International SRL, or any
Person which succeeds to the obligations of Biovail Laboratories International
SRL under the BLS Agreements.
     Section 1.15 “BLS Agreements” means, collectively, the BLS License
Agreement, the BLS Manufacturing Transfer Agreement and the BLS Supply
Agreement.
     Section 1.16 “BLS Fees” means, for any period, the sum of the following
amounts actually paid by Depomed to BLS in such period: (a) earned royalty
payments made pursuant to Section 4.6 of the BLS Manufacturing Transfer
Agreement attributable to Promotion Net Sales of the 500mg Product, and (b)
(i) the Supply Price (as defined under the BLS Supply Agreement) for the 1000mg
Product or (ii) in the event that BLS is no longer supplying the 1000mg Product
under the BLS Supply Agreement, earned royalty payments made pursuant to
Section 4.2 of the BLS Manufacturing Transfer Agreement attributable to
Promotion Net Sales of the 1000mg Product; but only to the extent and for so
long as such amounts are actually paid by Depomed in respect of supply or the
Promotion Net Sales for such period under the applicable BLS Agreement. In the
event the amounts actually paid under any such BLS Agreement are reduced or
terminate, or Depomed receives a credit for any prior payment of BLS Fees or
receives any other payment from BLS under any BLS Agreement, the BLS Fees will
correspondingly be reduced or terminate or the credit or other payment shall be
applied to the then-current calculation of BLS Fees.
     Section 1.17 “BLS License Agreement” means that certain Amended and
Restated License Agreement (Extended Release Metformin Formulations — Canada),
dated as of December 13, 2005, by and between Depomed and BLS, as the same may
be amended from time to time.
     Section 1.18 “BLS Manufacturing Transfer Agreement” means that certain
Manufacturing Transfer Agreement (Controlled Release Metformin Formulations —
USA), dated as of December 13, 2005, by and between Depomed and BLS, as the same
may be amended from time to time.
     Section 1.19 “BLS Supply Agreement” means that certain Supply Agreement
(Extended Release Metformin Formulations — U.S.A.), dated as of December 13,
2005, between Depomed and BLS, as amended on June 30, 2007, as the same may be
amended from time to time.
     Section 1.20 “Branded Extended Release Metformin Products” shall mean
(i) Glucophage XR (metformin hydrochloride) Extended Release Tablets (NDA
No. 21202) and Fortamet (metformin hydrochloride) Extended Release Tablets (NDA
No. 21574), each in the dosage strengths and formulations marketed as of the
Effective Date (and excluding any generic forms of such products); and (ii) the
Products.
     Section 1.21 “Branded Metformin Products” shall mean (i) Glucophage
(metformin hydrochloride) Tablets (NDA No. 20357) in the dosage strengths and
formulations marketed as of the Effective Date (and excluding any generic forms
of such product); and (ii) the Branded Extended Release Metformin Products.

3



--------------------------------------------------------------------------------



 



     Section 1.22 “cGMP” shall mean current “Good Manufacturing Practices” as
such term is defined from time to time by the FDA or other relevant Governmental
Authority having jurisdiction over the manufacture or sale of a Product pursuant
to its regulations, guidelines or otherwise.
     Section 1.23 “Co-Chairs” has the meaning set forth in Section 3.2.
     Section 1.24 “COGS” means, for a particular period, Depomed’s cost of goods
sold (calculated in accordance with Section 7.3(c)) for the Products in the
Territory for such period, but not including (i) BLS Fees, (ii) expenses which
are to be deducted from gross sales in reaching the calculation of Net Sales
hereunder, and (iii) costs of Samples purchased from Depomed by Santarus
hereunder.
     Section 1.25 “Combination Product” has the meaning set forth in
Section 13.1.
     Section 1.26 “Confidentiality Agreement” means that certain Confidentiality
Agreement, dated as of May 20, 2004, between Depomed and Santarus.
     Section 1.27 “Control” or “Controlled” means, with respect to patents,
know-how or other intellectual property rights of any kind, the possession by a
party of the ability to grant a license or sublicense of such rights without the
payment of additional consideration and without violating the terms of any
agreement or arrangement between such party and any Third Party.
     Section 1.28 “DDMAC” means the FDA’s Division of Drug Marketing,
Advertising and Communications, or any successor Governmental Authority
performing comparable functions in the Territory.
     Section 1.29 “Depomed” has the meaning set forth in the preamble to this
Agreement.
     Section 1.30 “Depomed Gross Margin” means, for a particular period,
(A) Depomed Net Sales for such period minus (B) (i) all BLS Fees for such period
(multiplied by the Depomed Percentage for such period) and (ii) COGS for such
period (multiplied by the Depomed Percentage for such period).
     Section 1.31 “Depomed Net Sales” means, for a particular period, Net Sales
for such Period, multiplied by the Depomed Percentage for such period.
     Section 1.32 “Depomed Percentage” means, for a particular period during
which Depomed is Promoting and Detailing a Product pursuant to Section 4.9, the
difference of (a) the percentage determined by dividing (i) the total number of
Units of Product prescribed during such period by Professionals on the Depomed
Physician List, by (ii) the total number of Units of Product prescribed during
such period by all Professionals, in each case based on Prescriber Data for the
applicable period; minus (b) the Baseline Percentage; provided that the Depomed
Percentage shall not be less than zero.
     Section 1.33 “Depomed Physician List” means the list of obstetrics and
gynecology Professionals to whom the Depomed Sales Force may present Details, as
such list may be

4



--------------------------------------------------------------------------------



 



amended from time to time as contemplated by this Agreement; provided that the
list must conform to the requirements of Section 4.9.
     Section 1.34 “Depomed Promotional Materials” has the meaning set forth in
Section 4.9(d).
     Section 1.35 “Depomed Sales Force” means the field force of Sales
Representatives employed or contracted by Depomed.
     Section 1.36 “Depomed Supply Failure” means any circumstances under which
any back-up manufacturing rights in favor of Depomed pursuant to any supply
arrangement relating to the applicable formulation of the Product are applicable
as a result of a failure to fill wholesaler and distributor orders of the
applicable Product.
     Section 1.37 “Depomed Trademarks” means (a) Glumetza® , (b) the AcuForm™
trademark, for which Depomed has sought registration for in the United States
Patent and Trademark Office, and (c) Depomed®, and, in each case, all related
domain names and other trademark related rights. The Depomed Trademarks are
attached hereto as Schedule 1.37.
     Section 1.38 “Detail” means an in-person, face-to-face sales presentation
of a Product made by a Sales Representative to a Professional, including a P1
Detail or P2 Detail.
     Section 1.39 “Educational Programs” means any activities undertaken with
respect to the education of Professionals, pharmacists, managed care
representatives or customers regarding a Product or any indication for a Product
or funded by unrestricted educational grants, including educational programs and
seminars and education materials.
     Section 1.40 “Effective Date” has the meaning set forth in the preamble to
this Agreement.
     Section 1.41 “Evaluation Period” has the meaning set forth in Section 13.1.
     Section 1.42 “Executive Officers” means the Chief Executive Officers of
Santarus and Depomed (or, if there is no such officer, its President or other
executive officer designated by the Chief Executive Officer).
     Section 1.43 “FDA” means the United States Food and Drug Administration or
any successor agency performing comparable functions in the Territory.
     Section 1.44 “Final Agreement Quarter” means the period commencing on the
first day following the last full Agreement Quarter during the Term and ending
on the last day of the Term.
     Section 1.45 “Force Majeure Event” has the meaning set forth in
Section 16.7.
     Section 1.46 “GAAP” has the meaning set forth in Section 7.3(c).

5



--------------------------------------------------------------------------------



 



     Section 1.47 “Generic Drug Act” has the meaning set forth in
Section 9.1(j).
     Section 1.48 “[***]” means [***].
     Section 1.49 “Governmental Authority” shall mean any court, agency,
authority, department, regulatory body or other instrumentality of any
government or country or of any national, federal, state, provincial, regional,
county, city or other political subdivision of any such government or any
supranational organization of which any such country is a member, which has
competent and binding authority to decide, mandate, regulate, enforce, or
otherwise control the activities of the parties contemplated by this Agreement.
     Section 1.50 “Gross Margin” means, for a particular period, (A) Promotion
Net Sales for such period minus (B) (i) all BLS Fees for such period (multiplied
by the Promotion Percentage for such period), and (ii) COGS for such period
(multiplied by the Promotion Percentage for such period).
     Section 1.51 “Initial Agreement Quarter” means the period commencing on the
Effective Date and ending on December 31, 2008.
     Section 1.52 “JAMS” has the meaning set forth in Section 3.5(b).
     Section 1.53 “JCC” has the meaning set forth in Section 3.1.
     Section 1.54 “Launch Period” means the period beginning on the Effective
Date and ending on March 31, 2009.
     Section 1.55 “Launch Plan” means the plan and schedule for the commercial
re-launch of the Products in the Territory during the Launch Period, including
the parties’ responsibilities for the activities associated with such commercial
re-launch of the Products, a budget for the activities to be undertaken in
connection with such commercial re-launch. The initial Launch Plan describing a
summary of the plan and schedule for commercial re-launch is attached hereto as
Schedule 1.55.
     Section 1.56 “Legal Requirements” means laws, rules and regulations of any
Governmental Authority in the Territory, including, for clarity, all guidelines,
policies and procedures referenced in Section 5.3 of this Agreement.
     Section 1.57 “Mediation Notice” has the meaning set forth in
Section 3.5(b).
     Section 1.58 “Medical Affairs Expenses” means all of Depomed’s
out-of-pocket costs related to the handling of medical inquiries under
Section 4.7 to the extent attributable to the Product.
     Section 1.59 “Metformin Product Rights” has the meaning set forth in
Section 13.1.
     Section 1.60 “Minimum Detailing Obligations” has the meaning set forth in
Section 4.1(b).
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------



 



     Section 1.61 “Minimum Detailing Period” has the meaning set forth in
Section 4.1(b).
     Section 1.62 “NDA” means any “new drug application” (as such term is used
under the Act) filed or acquired by Depomed or any Affiliate with the FDA with
respect to a Product and all subsequent submissions, supplements and amendments
thereto, including NDA No. 21-748 filed with the FDA on April 27, 2004 (as such
NDA may be amended or supplemented subsequent to the filing date).
     Section 1.63 “Negotiation Period” has the meaning set forth in
Section 13.1.
     Section 1.64 “Net Sales” means, for a particular period, the gross amount
invoiced on sales of Product in the Territory recognized as gross revenue in
accordance with GAAP by Depomed, its Affiliates, licensees, sublicensees and
assigns to independent, unrelated Third Parties during such period in bona fide
arms’ length transactions, less the following deductions, calculated to arrive
at net sales in accordance with GAAP: (a) freight, insurance (but only insurance
with respect to shipping the Product), and other transportation charges to the
extent added to the sales price and set forth separately as such on the total
amount invoiced; (b) any sales, use, value-added, excise taxes or duties or
allowances on the selling price of Product to the extent added to the sales
price and set forth separately as such on the total amount invoiced; (c)
chargebacks, trade, quantity and cash discounts and rebates to the extent
customary in the trade, including governmental rebates; (d) allowances or
credits, including allowances or credits to customers on account of rejection,
defects or returns of the Product, or because of a retroactive price reduction;
and (e) redemption costs associated with any Product voucher, coupon, loyalty
card or other co-pay assistance programs approved by the JCC, or listed in
Schedule 4.5(h). Net Sales shall not include a sale or transfer to an Affiliate,
licensee, sublicensee or assign of Santarus or Depomed or if done for clinical,
regulatory or governmental purposes where no consideration is received; but the
resale by such Affiliate, licensee, sublicensee or assign of Santarus or Depomed
shall be considered a sale of such Product. For purposes of clarity, it is the
intent of the parties that “Net Sales” for the purposes of this Agreement shall
be consistent with the GAAP net sales reported by Depomed in its periodic
reports with the U.S. Securities and Exchange Commission.
     Section 1.65 “Order” means any award, decision, injunction, judgment,
decree, order, ruling, or verdict entered, issued, made, or rendered by any
Governmental Authority or by any arbitrator.
     Section 1.66 “P1 Detail” means a Detail in which the promotional message
involving a Product is presented in the first position and is the principal
topic of discussion during the contact.
     Section 1.67 “P2 Detail” means a Detail in which the promotional message
involving a Product is presented in the second position and is emphasized more
than any other product in the Detail, except for the product in the P1 Detail.
     Section 1.68 “PDMA” means the Prescription Drug Marketing Act, as amended,
and the rules and regulations promulgated thereunder.

7



--------------------------------------------------------------------------------



 



     Section 1.69 “Patheon” means Patheon Puerto Rico, Inc. (f/k/a MOVA
Pharmaceutical Corporation), or any Person which succeeds to the obligations of
Patheon Puerto Rico, Inc. under the Patheon Agreement.
     Section 1.70 “Patheon Agreement” means that certain Commercial
Manufacturing Agreement, dated as of December 19, 2006, by and between Depomed
and Patheon, as the same may be amended from time to time.
     Section 1.71 “Person” means any individual, corporation (including any
non-profit corporation), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, labor union,
or other entity or Governmental Authority.
     Section 1.72 “Prescriber Data” means data provided by a Third Party which
measures prescriptions filled for Products (by individual prescriber) in the
Territory during a specified time period, from a source mutually agreed in
writing by the parties (it being understood that each of IMS Health Incorporated
and Wolters Kluwer is a source agreeable to the parties).
     Section 1.73 “Product(s)” means any pharmaceutical product formulation for
human use containing metformin or any other salt, chiral forms or metabolites
thereof as the sole active pharmaceutical ingredient, including the 500mg
Product and the 1000mg Product.
     Section 1.74 “Product Complaints” means any report concerning the quality,
purity, quantity, weight, pharmacologic activity, labeling, identity or
appearance of a Product.
     Section 1.75 “Professional” means a physician or other health care
practitioner who is permitted by law to prescribe Products.
     Section 1.76 “Promote,” “Promotional” and “Promotion” mean, with respect to
a Product, any activities undertaken to encourage sales or use of such Product,
including Details, product sampling, detail aids, drop-offs, coupons, discount
cards, journal advertising, direct mail programs, direct-to-consumer
advertising, convention exhibits and all other forms of marketing, advertising,
public relations or promotion.
     Section 1.77 “Promotion Commencement Date” has the meaning set forth in
Section 4.1(e).
     Section 1.78 “Promotion Fees” has the meaning set forth in Section 7.2(a).
     Section 1.79 “Promotion Net Sales” means Net Sales multiplied by the
Promotion Percentage.
     Section 1.80 “Promotion Percentage” means, for a particular period, 100%
minus the Depomed Percentage for such period, if any Depomed Net Sales occur in
such period.
     Section 1.81 “Promotional Effort” has the meaning set forth in
Section 4.1(a).
     Section 1.82 “Promotional Materials” has the meaning set forth in
Section 4.4(a).

8



--------------------------------------------------------------------------------



 



     Section 1.83 “Proprietary Information” means any proprietary or
confidential information communicated from one party to the other in connection
or relating to this Agreement, which is identified as confidential or
proprietary, or which the other party knows or has reason to know is
confidential or proprietary, including the Technology and financial, marketing,
business, technical and scientific information or data, information related to
Santarus’ compensation of its Sales Representatives, information contained
within the Annual Plan and Launch Plan, and the information described in
Section 4.6, whether communicated in writing, orally or electronically.
Proprietary Information shall not include information that the receiving party
can show through written documentation:
          (a) at the time of disclosure, is publicly known;
          (b) after the time of disclosure, becomes part of the public domain,
except by breach of an agreement between the disclosing party or any Affiliate
thereof and the receiving party or any Affiliate thereof;
          (c) is or was in the possession of the receiving party or any
Affiliate thereof at the time of disclosure by the disclosing party and was not
acquired directly or indirectly from the disclosing party or any Affiliate
thereof or from any other party under an agreement of confidentiality to the
disclosing party or any Affiliate thereof; and
          (d) is or was developed by the receiving party or its Affiliates
without use of or reference to the other party’s Proprietary Information.
     Section 1.84 “Regulatory Approval” means any and all consents or other
authorizations or approvals required from a Governmental Authority to market and
sell a Product in the Territory, but excluding any form of reimbursement
approval.
     Section 1.85 “Safety Stock” has the meaning set forth in Section 6.1.
     Section 1.86 “Sales Force Expenditures” means the costs allocated to the
Santarus Sales Force in accordance with Section 4.1(c).
     Section 1.87 “Sales Representatives” means sales representatives employed
by Santarus or Depomed, or a Third Party engaged by Santarus or Depomed, to
Detail the Products, who have been trained and equipped to Detail the Products
in accordance with this Agreement.
     Section 1.88 “Samples” has the meaning set forth in Section 6.5.
     Section 1.89 “Santarus” has the meaning set forth in the Preamble to this
Agreement.
     Section 1.90 “Santarus CAC” means Santarus’ Copy Approval Committee.
     Section 1.91 “Santarus Manufacturing Notice” has the meaning set forth in
Section 6.6.

9



--------------------------------------------------------------------------------



 



     Section 1.92 “Santarus Sales Force” means the field force of Sales
Representatives employed or engaged by Santarus, including field-based sales
force management such as regional and district sales managers.
     Section 1.93 “Santarus Trademarks” means the trademarks set forth on
Schedule 1.93, including the “Santarus” trademark and associated design and
logo.
     Section 1.94 “Serious Adverse Drug Experience” means any Adverse Drug
Experience, including those subject to expedited reporting as defined in the
regulations cited below, that is fatal or life-threatening, requires
hospitalization or prolongation of existing hospitalization, results in
persistent or significant disability or incapacity, is a congenital
anomaly/birth defect, or is of comparable medical significance or any other
event which would constitute a “serious” Adverse Drug Experience pursuant to the
terms of 21 C.F.R. 314.80 or 312.32.
     Section 1.95 “Serious Adverse Drug Experience Report” means any Adverse
Drug Experience Report that involves a Serious Adverse Drug Experience.
     Section 1.96 “Subcontracting” means subcontracting or sublicensing a
party’s rights or obligations hereunder (a) pursuant to which a Third Party will
manufacture the Products; or (b) pursuant to which a Third Party Sales
Representative is engaged to Promote the Products. “Subcontractor” means the
Third Party with whom the Subcontracting agreement is entered into.
     Section 1.97 “Technology” means all pharmacological, toxicological,
preclinical, clinical, technical or other information, data and analysis and
know-how relating to the registration, manufacture, packaging, use, marketing or
sale of a Product and all proprietary rights relating thereto owned by Depomed
or its Affiliates or to which Depomed or its Affiliates has rights so as to be
able to license.
     Section 1.98 “Term” has the meaning set forth in Section 8.1.
     Section 1.99 “Territory” means the United States, including its territories
and possessions and Puerto Rico.
     Section 1.100 “Third Party” means any Person other than Santarus or Depomed
or their respective Affiliates.
     Section 1.101 “Unit” means one (1) tablet of the 1000mg Product and two
(2) tablets of the 500mg Product; provided that “Unit” shall have such other
meaning as the parties may negotiate in good faith in the event that either
party reasonably determines that the then current definition of Unit does not
equitably reflect differences in value between the 500mg Product and the 1000mg
Product for purposes of calculating the Baseline Percentage and the Depomed
Percentage.
     Section 1.102 “United States Bankruptcy Code” means the U.S. Bankruptcy
Code, 11 U.S.C. §§ 101, et seq.

10



--------------------------------------------------------------------------------



 



     Section 1.103 “Valid Claim” means a claim in any issued patent or pending
patent application which (a) has not been held invalid or unenforceable by a
non-appealed or un-appealable decision of a court or government agency or other
appropriate body of competent jurisdiction and has not been admitted invalid
through disclaimer or dedication to the public, and (b) has not expired, been
determined to be unenforceable, been cancelled, withdrawn, abandoned or been on
file with the applicable patent office for more than seven (7) years from the
earlier of its date of filing or earliest claim of priority under 35 U.S.C. §119
or §120 and its successors in the United States.
     Section 1.104 “Volume Forecast” has the meaning set forth in Section 6.3.
ARTICLE II
GRANT
     Section 2.1 Grant of Promotion Rights
     During the Term, subject to the terms and conditions of this Agreement
(including Depomed’s right to elect to Promote the Products as set forth in
Section 4.9), Depomed hereby grants to Santarus and its Affiliates and Santarus
and its Affiliates hereby accept an exclusive right to Promote the Products
under the Depomed Trademarks in the Territory, on the terms and subject to the
conditions set forth herein. Depomed agrees that its and its Affiliates’ right
to Promote the Products is limited to the rights set forth in Section 4.9.
     Section 2.2 Sublicense
     Except pursuant to Section 16.9 or in connection with the use of Third
Party Sales Representatives, Santarus shall not assign, subcontract or otherwise
transfer or delegate any of its rights or obligations under this Agreement
without the express written consent of Depomed, which consent may be withheld by
Depomed in its sole discretion.
     Section 2.3 Limitation on Metformin Promotion
     Except as expressly contemplated by this Agreement (including Article XIII
hereof) and subject to Section 13.1 hereof, Santarus shall not promote, market
or distribute any product containing metformin hydrochloride as the sole active
ingredient in the Territory during the Term of this Agreement, other than the
Products.
     Section 2.4 Retention of Rights
     Depomed retains and shall retain all proprietary and property interests in
the Products until the point of sale or, in the case of Samples, until delivered
to Santarus as contemplated by Section 6.5. Santarus will not have nor represent
that it has any control or proprietary or property interests in the Products,
except for the licenses and rights specifically granted hereunder. Except as
expressly set forth herein, nothing contained herein shall be deemed to grant
Santarus, by implication, a license or other right or interest in any patent,
trademark or other similar property of Depomed or its Affiliates, except as may
be necessary for Santarus to Promote the Products pursuant to this Agreement or
to manufacture the Products in accordance with Section 6.6. Except

11



--------------------------------------------------------------------------------



 



as expressly set forth herein, nothing contained herein shall be deemed to grant
Depomed, by implication, a license or other right or interest in any patent,
trademark or other similar property of Santarus or its Affiliates, except as may
be necessary for Depomed to Promote the Products pursuant to this Agreement.
ARTICLE III
JOINT COMMERCIALIZATION COMMITTEE
     Section 3.1 Establishment
     The parties agree to establish, for the purposes specified herein, a Joint
Commercialization Committee (the “JCC”). The parties acknowledge and agree that
the JCC does not have the power to amend, modify or waive any of the terms or
conditions of this Agreement.
     Section 3.2 Joint Commercialization Committee
     The JCC shall be established by the parties and shall be comprised of four
(4) members, two (2) of whom shall be appointed by Depomed and two (2) of whom
shall be appointed by Santarus. Each party has indicated to the other its
initial appointments to the JCC. A party may change any of its representatives
at any time if a new person is appointed to any of the foregoing positions by
giving written notice to the other party. The total number of JCC members may be
changed by unanimous vote of the JCC from time to time as appropriate; provided,
that the JCC shall in all cases be comprised of an equal number of members from
each of Depomed and Santarus. Santarus and Depomed each will designate one
representative of such party to serve as co-chairs of the JCC (the “Co-Chairs”).
The members appointed to the JCC by each party shall be employees of such party
and shall be vested with appropriate decision-making authority and power by such
party. The Chief Executive Officers of Santarus and Depomed shall not be members
of the JCC.
     Section 3.3 JCC Responsibilities
     Except as otherwise set forth herein, the JCC shall provide strategic
oversight of all Promotional activities for the Products hereunder, it being
understood that Santarus shall be responsible for directing such Promotional and
marketing activities. The responsibilities of the JCC shall be exercised
consistent with this Agreement and shall include, but shall not be limited to:
          (a) reviewing the Annual Plan as contemplated by Section 4.5(a);
          (b) reviewing material modifications by Santarus to the Annual Plan or
the Launch Plan;
          (c) reviewing Santarus’ Product Promotion strategies and objectives,
including Product positioning, messaging and branding;
          (d) if applicable, monitoring the Depomed Sales Force call plan for
coordination with the Santarus Sales Force;

12



--------------------------------------------------------------------------------



 



          (e) monitoring advertising placement and market responses, including
any post-implementation reviews;
          (f) reviewing and approving any Volume Forecasts and reviewing any
Sample forecasts, consistent with Section 6.3;
          (g) establishing pricing for commercial sale of Products by or on
behalf of Depomed, including the timing of any pricing changes;
          (h) reviewing sales incentive compensation plans for the Santarus
Sales Force related to the Products;
          (i) establishing contracting guidelines for the distribution of the
Products (or if no such guidelines have been established, approving any new or
amended contracts);
          (j) establishing contracting guidelines for the managed care and
government markets (or if no such guidelines have been established, approving
any new or amended contracts);
          (k) proposing any new packaging design for the Products (subject to
Depomed’s approval, and followed by and subject to applicable FDA and other
Legal Requirements);
          (l) establishing the Net Sales forecast for 2009 for purposes of
calculating the minimum Advertising/Marketing/Educational Expenses for that year
in accordance with Section 4.1(d);
          (m) reviewing and approving any Product voucher, coupon, loyalty card
or other co-pay assistance programs;
          (n) reviewing and approving any proposed material capital expenditures
relating to the manufacture of the Products; and
          (o) such other functions as may be mutually agreed upon by the parties
from time to time.
For the avoidance of doubt, (i) the JCC shall not have any review or approval
rights with respect to any matters relating to the development of the Products,
(ii) any decisions of the JCC with respect to matters which relate to Regulatory
Approval for a Product shall require Depomed’s prior written consent, (iii) the
JCC cannot require Santarus to pay more than the minimum amounts described in
Section 4.1 with respect to Advertising/Marketing/Educational Expenses or Sales
Force Expenditures, and (iv) “reviewing” as set forth above shall not imply any
approval right or other decision-making power on the part of the JCC.
     Section 3.4 Meetings of the JCC.

13



--------------------------------------------------------------------------------



 



     Meetings of the JCC may be called by the Co-Chairs of the JCC from time to
time and, upon no less than ten (10) days’ notice, shall otherwise be called
when requested by a party; provided, however, that meetings of the JCC shall be
held monthly during the first six months of the Term, and on at least a
quarterly basis thereafter. If possible, the meetings shall be held in person or
where appropriate, by video or telephone conference. Unless otherwise agreed,
the location of any in-person meetings of the JCC shall alternate between the
corporate offices of the parties. The parties shall determine the form of the
meetings. Subject to Section 3.5, decisions shall be made unanimously, each
party having one (1) vote regardless of the number of representatives present or
voting; provided, that no such vote shall be valid unless each party is
represented by at least two (2) members either by written proxy or actual
presence at the meeting at which the vote is taken. Subject to appropriate
confidentiality undertakings where applicable, each party shall have the right,
upon written notice to the other party, to have present at JCC meetings
additional, non-voting participants (not to exceed ten such participants at any
JCC meeting without the consent of the other party). Such additional
participants shall not be deemed to be, or have any rights or responsibilities
of, a member of the JCC. The parties shall cause their respective
representatives on the JCC to use their reasonable efforts to resolve all
matters presented to them as expeditiously as possible. The party hosting any
meeting shall propose the agenda for the meeting and appoint a secretary to the
meeting who shall record the minutes of the meeting. Such minutes shall be
circulated to the parties promptly following the meeting for review and comment
and for unanimous ratification by both parties. Each party shall bear its own
travel and related costs incurred in connection with participation in the JCC.
     Section 3.5 JCC Disputes
          (a) In the event that the JCC is, after a period of ten (10) days,
unable to make a decision due to a lack of required unanimity, either party may
submit the matter being considered to the Executive Officers for a joint
decision. In such event, either Co-Chair of the JCC, by written notice to the
other party, shall formally request the dispute be resolved by the Executive
Officers, specifying the nature of the dispute with sufficient detail to permit
adequate consideration by the Executive Officers. The Executive Officers shall
diligently and in good faith attempt to resolve the referred dispute
expeditiously and, in any event, within fifteen (15) days of receiving such
written notification.
          (b) In the event that the Executive Officers are unable to reach a
resolution of any referred dispute after good faith negotiations during the
fifteen (15)-day period referred to in Section 3.5(a) above and in the event
such dispute is not related to compliance with this Agreement, regulatory
matters, or the validity, breach or interpretation of this Agreement, either
party may commence mediation within fifteen (15) days after the conclusion of
such fifteen (15)-day period by providing to the other party a written request
for non-binding mediation, setting forth the subject of the dispute and the
relief requested (a “Mediation Notice”). The parties will cooperate with
Judicial Arbitration and Mediation Services (“JAMS”) and with one another in
selecting a mediator from JAMS’ panel of neutrals, and in scheduling the
mediation proceedings. The parties shall endeavor to conclude any mediation
under this Section 3.5 within thirty (30) days after delivery by either party of
Mediation Notice. The parties covenant that they will participate in the
mediation in good faith and that they will share equally in its costs; provided
that each party will be responsible for its own attorneys’ fees. Either party
may seek equitable relief prior to the mediation to preserve the status quo
pending the completion of that process. Except

14



--------------------------------------------------------------------------------



 



for such an action to obtain equitable relief, neither party may commence a
civil action with respect to the matters submitted to mediation until after the
completion of the initial mediation session, or thirty (30) days after delivery
of the Mediation Notice, whichever occurs first.
          (c) Any disputes referred to the Executive Officers for resolution
pursuant to this Section 3.5 shall not be subject to any dispute resolution
mechanism or procedure other than pursuant to this Section 3.5.
ARTICLE IV
PRODUCT PROMOTION
     Section 4.1 Product Promotion
          (a) Subject to applicable Legal Requirements, as well as the
provisions of this Agreement, Santarus shall, from and after the Promotion
Commencement Date, at its sole expense, use commercially reasonable efforts to
Promote the Products within the Territory in accordance with the Launch Plan or
Annual Plan (the “Promotional Effort”). For purposes of the preceding sentence,
Santarus’ commercially reasonable efforts shall be met if Santarus is in
compliance with its obligations under Section 4.1(b), 4.1(c), 4.1(d) and 4.1(e)
of this Agreement. Santarus will cause the Santarus Sales Force and Santarus
employees and agents acting on Santarus’ behalf to comply with this Agreement
and all applicable Legal Requirements in connection with the Promotion of the
Products. It is understood, and Santarus agrees, that it will be accountable for
the acts or omissions of the Santarus Sales Force and its employees and agents
to the extent such acts or omissions fail to comply with Santarus’ obligations
under this Agreement.
          (b) From the Promotion Commencement Date and through the first
anniversary of such Promotion Commencement Date (the “Minimum Detailing
Period”), the Santarus Sales Force shall perform a minimum of [***] P1 Details
and a minimum of [***] P2 Details (the “Minimum Detailing Obligations”); [***].
For purposes of determining P1 and P2 Details hereunder, each Product shall be
deemed to be the same Product and shall be counted only once. By way of
illustration, Santarus shall not have the right to count both a P1 Detail for
the 500mg Product and a P2 Detail for the 1000mg Product. In such case, only the
P1 Detail shall be counted for purposes of determining compliance with the
Minimum Detailing Obligations.
          (c) During each of the [***] periods within the [***] month period
following the end of the Minimum Detailing Period, Santarus Sales Force
Expenditures shall equal at least [***] percent ([***]%) of the immediately
prior [***] Promotion Net Sales. From and after the end of such [***] month
period, the minimum shall be reduced to [***] percent ([***]%) of the
immediately prior [***] Promotion Net Sales. Santarus Sales Force Expenditures
for any [***] period shall be calculated as follows: (i) each P1 Detail shall be
valued at $[***]; and (ii) each P2 Detail shall be valued at $[***] ($[***] for
any period during which a particular Santarus Sales Representative who is
delivering Details is at the same time delivering details for two (2) or more
additional products), with such amounts to be increased on each May 1 by the
amount of increase in the Consumer Price Index published for the prior year.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

15



--------------------------------------------------------------------------------



 



          (d) From and after the Effective Date and for the remainder of the
Term, Santarus shall spend at least the following amounts on
Advertising/Marketing/Educational Expenses during the periods set forth below:

      Period   Advertising/Marketing/Educational Expenses
Effective Date through March 31, 2008
  $5,000,000
[***]
  [***]
[***]
  [***]
[***]
  [***]

          (e) Santarus shall commence (the date of such commencement, the
“Promotion Commencement Date”) Promotion (including Details by the Santarus
Sales Force) of the Products in accordance with this Agreement and the
performance of the other obligations contained herein that are required to be
performed from and after the Promotion Commencement Date as soon as practicable
following the date hereof, but no later than [***], 2008. The parties agree to
cooperate with each other in good faith in furtherance of the preceding
sentence.
          (f) For the avoidance of doubt, the obligations of Santarus as set
forth in this Section 4.1 shall be suspended for any period of time during which
Depomed is unable to: (i) timely supply Samples or trade Product in accordance
with Article 6 or (ii) maintain the continued effectiveness of the Regulatory
Approvals.
     Section 4.2 Representations to Customers
     Santarus will not make any false or misleading representations to
Professionals, customers or others regarding Depomed or the Products and will
not make any representations, warranties or guarantees with respect to the
specifications, features or capabilities of the Products that are not consistent
with the applicable then-current FDA approved labeling and package insert
(except to the extent permitted by Legal Requirements). Santarus agrees to
undertake timely and complete corrective action for any deviations from this
Section 4.2, subject to discussion and review by Depomed’s regulatory affairs
and quality assurance department.
     Section 4.3 Staffing; Training
          (a) Santarus shall be solely responsible for all costs and expenses of
compensating its Sales Representatives. Consistent with applicable Legal
Requirements, Santarus shall pay incentive compensation to its Sales
Representatives with respect to the Products in accordance with Santarus’
incentive compensation plan for Santarus’ own products; it being understood
that, through the Minimum Detailing Period, such incentive compensation shall
constitute (i) at least [***] percent ([***]%) (on a pro-rated basis) of the
total targeted cash
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

16



--------------------------------------------------------------------------------



 



incentive compensation under Santarus’ field incentive compensation plans for
the aggregate of Santarus Sales Representatives engaged in Detailing Products
under this Agreement, and (ii) at least [***] percent ([***]%) (on a pro-rated
basis) of the sales component (and excluding any MBO component) of the targeted
cash incentive compensation under Santarus’ field incentive compensation plans
for the aggregate of Santarus district sales managers involved in the Promotion
of the Product. Santarus shall notify its Sales Representatives and district
sales managers prior to the Promotion Commencement Date and consistent with its
procedures for Santarus’ other products of the total potential incentive
compensation for the Products. For clarity, the minimum incentive compensation
requirement in this Section 4.3 does not apply to sales force management (other
than district sales managers), such as regional sales managers.
          (b) Depomed shall make available to Santarus any training materials
created by Depomed prior to the Effective Date at Depomed’s out-of-pocket cost
for printing and delivering such materials (and such costs shall be included in
the Advertising/Marketing/Education Expenses for Santarus). In consultation with
Depomed, Santarus may modify any such training materials or develop additional
training materials for its Sales Representatives with respect to a Product;
provided that such modified or developed training materials shall be subject to
Depomed’s review as Promotional Materials as provided in Section 4.4. Promptly
after the Effective Date, at a time and location to be agreed upon by the
parties consistent with the Launch Plan, Depomed shall make available to
Santarus, at Depomed’s cost and expense, personnel and materials for one “train
the trainers” meeting to facilitate Santarus’ training of its Sales
Representatives. Santarus shall, at its own expense subsequent to the “train the
trainers” meeting and prior to the Promotion Commencement Date, provide training
programs to its Sales Representatives consistent with Santarus’ obligations
hereunder and all other Legal Requirements. Such programs shall include training
with respect to reporting Adverse Drug Experiences and technical complaints.
After the initial training, Santarus shall periodically provide additional
training to each of its Sales Representatives, and shall update its training
materials as appropriate in connection with such additional training, in
accordance with this Section 4.3.
     Section 4.4 Promotional Materials; Educational Materials
          (a) Subject to Sections 4.4(b), 4.4(c) and 4.9, Santarus shall, at its
own expense (which for clarity shall be included as an
Advertising/Marketing/Educational Expense hereunder) have the right to create,
develop, produce or otherwise obtain, and utilize sales, promotional,
advertising, marketing, educational and training materials (“Promotional
Materials”) which are necessary to support fully the Promotional Effort for the
Products. Such Promotional Materials may include, by way of example, detailing
aids; leave behind items; premium branded items; journal advertising;
educational programs; formulary binders; appropriate reprints and reprint
carriers; product monographs; patient support kits; convention exhibit
materials; direct mail; market research survey and analysis; training materials;
and scripts for telemarketing and teleconferences. All Promotional Materials
used by the Santarus Sales Force or bearing the Santarus Trademarks will be
subject to the review and approval of the Santarus CAC. All Promotional
Materials developed by Santarus hereunder shall prominently display such Depomed
Trademark(s) as shall be specified by Depomed to Santarus following its review
of the applicable prototype in accordance with Section 4.4(b).
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

17



--------------------------------------------------------------------------------



 



          (b) Prior to the use thereof, Santarus shall provide to Depomed a
prototype of any Promotional Materials created by Santarus for review. Depomed
shall notify Santarus of any objections it has to such prototype and the basis
therefor as soon as reasonably practicable, but no later than ten (10) business
days following its receipt thereof (five (5) business days during the Launch
Period). Santarus shall modify such Promotional Materials to the extent
necessary to resolve any objections made by Depomed to such Promotional
Materials on the grounds that such Promotional Materials are inconsistent with
any Legal Requirements or this Agreement and shall in good faith consider any of
Depomed’s other objections. The final version of the Promotional Materials
approved by the Santarus CAC shall be provided to Depomed for its review and
approval to confirm their consistency with the prototype approved by Depomed and
the resolution of Depomed’s objections in accordance with this Section 4.4(b),
which review and approval shall occur, as soon as reasonably practicable, but no
later than five (5) business days following its receipt by Depomed. Upon
approval, the Promotional Materials may be produced in quantity, and Santarus
shall provide Depomed with the requisite number of copies of the final printed
form in a timely manner so as to allow Depomed to satisfy its obligation to file
such materials with the FDA prior to the first use of the Promotional Materials,
and Depomed will make such filing with the FDA within five (5) business days of
its receipt of such copies. In furtherance of the foregoing provisions of this
Section 4.4(b), the parties will endeavor to cooperate to facilitate the timely
and efficient review of Promotional Materials and resolution of any disputes or
disagreements related to Promotional Materials, with a view to containing both
parties’ internal personnel resources and external costs associated with the
creation, review and approval of the Promotional Materials.
          (c) At Santarus’ request, Depomed shall make available to Santarus any
Promotional Materials created by Depomed prior to the Effective Date, including
electronic copies of Promotional Materials, at Depomed’s out-of-pocket cost for
printing and delivering such materials (and such costs shall be included in the
Advertising/Marketing/Education Expenses for Santarus). On or prior to the
Promotion Commencement Date, Depomed shall deliver to Santarus all such
Promotional Materials created by Depomed in its inventory. The Promotional
Materials supplied to Santarus under this Section 4.4(c) shall be delivered to a
single location specified by Santarus in writing prior to such delivery. Depomed
hereby grants to Santarus the exclusive right, during the Term, to use the
Promotional Materials supplied to Santarus pursuant to this Section 4.4(c) in
the performance of its obligations under this Agreement.
          (d) Depomed shall own all copyrights to all Promotional Materials that
are created during the Term of this Agreement in connection with and to the
extent relating to the Promotion of the Products. Santarus shall use
commercially reasonable efforts consistent with accepted business practices to
obtain such assignments from the authors and creators of such materials as may
be necessary to vest ownership of the copyright in Depomed. Depomed shall, and
does hereby, grant to Santarus a royalty-free license to use and reproduce such
materials solely in conjunction with its Promotion of the Products pursuant to
this Agreement, which license shall not be assignable or transferable by
Santarus, except in accordance with the terms of Section 2.2.
     Section 4.5 Annual Plan; Promotion Expenses
          (a) On or prior to October 31st of the preceding calendar year with
respect to each calendar year during the Term beginning with the 2009 calendar
year, Santarus shall develop

18



--------------------------------------------------------------------------------



 



an annual commercialization plan (the “Annual Plan”) and submit the Annual Plan
to the JCC for review. The Annual Plan shall set forth the manner in which
Santarus anticipates it will Promote the Products during the period to which the
Annual Plan relates; provided, however, that the Annual Plan may be modified
from time to time as Santarus reasonably deems appropriate for the Promotion of
the Products, subject where applicable to Santarus’ compliance with its
obligations under this Agreement, including without limitation the obligations
set forth in Section 4.1. Any such modified Annual Plan shall be provided to the
JCC for its review at its next regularly scheduled meeting. The Annual Plan
shall include, at a minimum:
               (i) the anticipated number of quarterly and annual Details
(including P1 Details and P2 Details) to be provided by the Santarus Sales
Force, and the physicians targeted to receive those Details;
               (ii) product positioning, strategy and tactics with supporting
advertising and promotional activity to be undertaken;
               (iii) planned public relations activities, if any;
               (iv) any training or sampling programs to be conducted;
               (v) medical education programs to be conducted;
               (vi) pricing and contracting strategies; provided, however, that
Product pricing shall be established as set forth in Section 3.3;
               (vii) managed health care strategies and tactics; provided,
however, that managed care contracting guidelines shall be established as set
forth in Section 3.3; and
               (viii) a budget for all costs and expenses associated with the
activities to be undertaken pursuant to the Annual Plan (including the projected
Advertising/Marketing/Educational Expenses and Sales Force Expenditures).
          (b) In addition, on or prior to October 31st of the preceding calendar
year with respect to each calendar year during the Term beginning with the 2009
calendar year, Depomed shall provide the following information to the JCC to
assist the JCC in its review of the Annual Plan: (i) Product manufacturing and
distribution forecasts for the coming year (including forecasted COGS and BLS
Fees), and (ii) plans for and reasonably detailed reports summarizing any data
resulting from post-marketing clinical studies that Depomed, in its sole
discretion and expense, decides to conduct. Depomed shall also provide to the
JCC its proposed Volume Forecast on a quarterly basis pursuant to Section 6.3.
          (c) The JCC shall use all reasonable efforts to review and provide
comments to the Annual Plan not later than December 1 of each preceding calendar
year. Santarus will consider in good faith any comments to the Annual Plan
provided by the JCC.
          (d) Santarus shall not have any obligation to incur Sales Force
Expenditures or Advertising/Marketing/Educational Expenses in excess of the
minimum amounts provided in Sections 4.1(c) and (d), respectively, of this
Agreement.

19



--------------------------------------------------------------------------------



 



          (e) [***].
          (f) Each party will bear its own operating expenses associated with
the Products and Promotion thereof, including all personnel, general and
administrative and overhead costs. Santarus will bear all Santarus Sales Force
expenses, and Depomed will bear all Depomed Sales Force expenses. Depomed will
bear all costs associated with maintaining and continuing all Regulatory
Approvals of the Products in the Territory, including all costs associated with
Adverse Drug Experience reporting, filing annual reports in connection with the
NDAs, user fees and establishment fees associated with the NDAs and all clinical
and regulatory requirements.
          (g) At the end of each Agreement Quarter, Santarus shall provide
directly to Depomed, within ten (10) business days of its receipt, the
Prescriber Data for such Agreement Quarter related to the Product, to the extent
and in such form as is permitted under the applicable Third Party agreements
under which Santarus purchases the Prescriber Data.
          (h) From the Effective Date through September 15, 2008, Depomed shall
maintain, at a minimum, the Promotion activity set forth in Schedule 4.5(h).
     Section 4.6 Santarus Promotion Reports
          (a) Within forty-five (45) days following the end of each Agreement
Quarter, Santarus shall provide the JCC with a status report, which report will
summarize Santarus’ Detailing activities pursuant to this Agreement for such
prior Agreement Quarter and on a calendar year-to-date basis, including, to the
extent Santarus customarily creates the following reports for Santarus’ other
products which are promoted by or on behalf of Santarus: (a) the number of P1
and P2 Details made and recorded by Santarus’ standard record keeping
procedures; (b) the names and addresses of the Professionals called upon;
(c) the percentage of Professionals Detailed who were provided with Samples;
(d) the average number of such Samples delivered on each Detail; (e)
Advertising/Marketing/Education Expenses for such Agreement Quarter; and
(f) such other information as may be agreed upon in writing by the parties.
          (b) [***].
     Section 4.7 Medical Inquiries
     The parties acknowledge that each may receive requests for medical
information concerning the Product from members of the medical and paramedical
professions and consumers regarding the Product. If such requests are received
by Santarus, the request will be referred to Depomed’s medical department.
Depomed shall also be responsible for responding to such requests that are not
received by Santarus, all of which responses shall be in compliance with all
applicable Legal Requirements and the NDA. Depomed shall promptly provide
Santarus with (i) copies of all written materials and (ii) written summaries of
all oral advice, provided by Depomed in response to such inquiries. Depomed
shall be obligated for any costs associated with its responsibilities pursuant
to this Section 4.7; [***].
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

20



--------------------------------------------------------------------------------



 



     Section 4.8 Trademarks
          (a) The “Depomed” trademark must appear on all Promotional Material
that makes reference to the Products, to the extent such Promotional Materials
would typically contain a company trademark. The “AcuForm” trademark must appear
on all Promotional Materials that make reference to the “AcuForm” drug delivery
technology incorporated into the Products. Depomed hereby grants to Santarus a
non-assignable, non-sublicensable, non-exclusive, royalty-free right and license
to use the Depomed Trademarks in the Territory solely in connection with
Santarus’ Promotion of the Products in accordance with this Agreement; provided
Santarus may assign and sublicense such right and license in accordance with
Section 2.2. Such license shall expire immediately upon the expiration or
termination of this Agreement. Subject to this Section 4.8 and to applicable
Legal Requirements, Santarus shall have the right to use the Santarus
Trademarks, and include the name “Santarus” or any variation thereof on the
Promotional Materials; provided that such Santarus Trademarks will not appear in
greater prominence or in greater frequency than the Depomed Trademarks. In
addition, the JCC will discuss including the Santarus Trademarks, in equal
prominence to the Depomed Trademarks and in accordance with all Legal
Requirements, on all packaging for Samples distributed by the Santarus Sales
Force, with determination by the JCC as to including such marks being based on
the timing for implementing such change and the costs associated therewith, with
all out-of-pocket costs associated with creating and approving new packaging
borne by Santarus if so approved by the JCC. Santarus recognizes Depomed’s title
to the Depomed Trademarks, and shall not at any time, during or after the Term,
do or knowingly suffer to be done any act or thing which will in any way impair
the rights of Depomed in or to the Depomed Trademarks. Santarus acknowledges and
agrees that it shall not acquire and shall not claim any title to the Depomed
Trademarks adverse to Depomed by virtue of the rights granted under this
Agreement or through Santarus’ use of the Depomed Trademarks, it being the
intention of the parties that all goodwill and improved reputation generated by
Santarus and use of the Depomed Trademarks shall inure to the benefit of
Depomed.
          (b) Santarus hereby grants to Depomed a non-assignable,
non-sublicensable (except to any Third Party acting as the Depomed Sales Force),
non-exclusive, royalty-free right and license to use the Santarus Trademarks in
the Territory solely in connection with Depomed’s Promotion of the Products in
the Territory in accordance with this Agreement. Such license shall expire
immediately upon the expiration or termination of this Agreement. Subject to
this Section 4.8 and to applicable Legal Requirements, Depomed shall have the
right to use Depomed Trademarks, and include the name “Depomed,” “AcuForm,” or
any variation thereof on the Promotional Materials developed by Depomed in
accordance with this Agreement. Depomed recognizes Santarus’ title to the
Santarus Trademarks, and shall not at any time, during or after the Term, do or
knowingly suffer to be done any act or thing which will in any way impair the
rights of Santarus in or to the Santarus Trademarks. Depomed shall not be
obligated to use the Santarus Trademarks in the Depomed Promotional Materials.
Depomed acknowledges and agrees that it shall not acquire and shall not claim
any title to the Santarus Trademarks adverse to Santarus by virtue of the rights
granted under this Agreement or through Depomed’s use of the Santarus
Trademarks, it being the intention of the parties that all goodwill and improved
reputation generated by Depomed and use of the Santarus Trademarks shall inure
to the benefit of Santarus.

21



--------------------------------------------------------------------------------



 



          (c) Each of Santarus with respect to its use of the Depomed Trademarks
and Depomed with respect to its use of the Santarus Trademarks will maintain
quality standards for all of its uses of the trademarks of the other party in
connection with the Promotion of the Products that are substantially equivalent
to those standards used by the owner of such trademarks in connection with
pharmaceutical products. Subject to the foregoing and to the other provisions of
this Agreement, each party acknowledges and agrees that the owner or licensee of
the trademark has the right, at any time, to modify or supplement such quality
standards and that the licensee or sublicensee must implement such new standards
or changes following receipt of notice of such additions or changes; provided
that the licensor agrees to bear all reasonable costs associated with such
modifications and supplements. Compliance with this Section 4.8(c) shall be
determined pursuant to the Promotional Material and Depomed Promotional
Materials review and approval procedures set forth in Sections 4.4(b) and
4.9(f), as applicable.
     Section 4.9 Election by Depomed to Promote in the Territory
          (a) Depomed may elect, at any time prior to the third (3rd)
anniversary of the Effective Date, to have the Depomed Sales Force Promote and
Detail the Products directly to obstetrics and gynecology Professionals who are
on the Depomed Physician List. If Depomed desires to make this election and to
use the Depomed Sales Force for this purpose, it will inform Santarus at least
sixty (60) days in advance of the commencement of Details by the Depomed Sales
Force and provide Santarus with the proposed Depomed Physician List and Depomed
shall commence its Promotion and Detailing activities no later than ninety
(90) days after the date of its notice to Santarus. During such sixty (60)-day
period, Santarus will be entitled to review the Depomed Physician List and
confirm that such list does not contain any Professionals that are not, as of
the date of Santarus’ receipt of the Depomed Physician List, eligible for
inclusion on the Depomed Physician List. Following creation of the initial
Depomed Physician List, from time to time but not more than two (2) times per
calendar year, Depomed may add Professionals to the Depomed Physician List
pursuant to the procedure set forth above. Following the addition of such
Professionals to the Depomed Physician List, the Baseline Percentage shall be
adjusted to reflect prescriptions written by any such Professionals by adding to
the then-current Baseline Percentage the quotient obtained by dividing (x)
[***], by (y) [***]. Notwithstanding the foregoing, the average number of
Professionals on the Depomed Physician List shall in no event exceed [***]
Professionals per Depomed Sales Representative providing Details.
          (b) Depomed will submit to the JCC a call plan setting forth the
Details to be performed by the Depomed Sales Force. Such call plan may be taken
into account in developing subsequent Annual Plans. Any Professional on the
Depomed Physician List who does not receive at least [***] Details in each full
calendar year following the commencement of Promotion of the Product by the
Depomed Sales Force will be excluded from the Depomed Physician List in
subsequent calendar years for purposes of calculating Depomed Net Sales, and for
purposes of calculating the Baseline Percentage.
          (c) All Details made by the Depomed Sales Force will be reported to
Santarus. Such reports by Depomed will be made in the same manner as Santarus’
Details under Section 4.6(a). Depomed shall be responsible for purchasing
Prescriber Data relating to the Depomed Physician List at its sole cost and
expense.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

22



--------------------------------------------------------------------------------



 



          (d) Depomed may purchase from Santarus, at Santarus’ actual
out-of-pocket costs, copies of any Promotional Materials created by Santarus for
use by the Depomed Sales Force. Upon Depomed’s request, Santarus will provide to
Depomed electronic copies of Promotional Materials created by or for Santarus,
which Promotional Materials may be modified for use by Depomed; provided that
any modification must be approved as described below. Depomed may also create
and develop its own Promotional Materials for use by the Depomed Sales Force
(“Depomed Promotional Materials”). Prior to the use thereof, Depomed shall
provide to Santarus a prototype of any Depomed Promotional Materials for review.
Santarus shall notify Depomed of any objections it has to such prototype and the
basis therefor as soon as reasonably practicable, but no later than ten
(10) business days following its receipt thereof. Depomed shall modify such
Depomed Promotional Materials to the extent necessary to resolve any objections
made by Santarus to such Depomed Promotional Materials on the grounds that such
Depomed Promotional Materials are inconsistent with the overall Product
positioning and messaging for the Products and shall in good faith consider any
of Santarus’ other objections. The final version of the Depomed Promotional
Materials shall be provided to Santarus for its review and approval to confirm
their consistency with the prototype approved by Santarus and the resolution of
Santarus’ objections in accordance with this Section 4.9(d), which review and
approval shall occur, as soon as reasonably practicable, but no later than five
(5) business days following its receipt by Santarus. The Depomed Promotional
Materials will not contain any Santarus Trademark unless such materials are
approved by the Santarus CAC. Santarus may purchase from Depomed, at Depomed’s
out-of-pocket costs for printing and delivering such materials, copies of any
Depomed Promotional Materials. Upon Santarus’ request, Depomed will provide to
Santarus electronic copies of Depomed Promotional Materials created by or for
Depomed, which Depomed Promotional Materials may be modified for use by
Santarus; provided that any modification must be approved in the same manner as
approval of Promotional Materials.
          (e) Depomed may purchase from Santarus, at Santarus’ actual
out-of-pocket costs, copies of training materials developed and Controlled by
Santarus related to the Products for use by Depomed in the training of the
Depomed Sales Force. Depomed shall be responsible for training of the Depomed
Sales Force, and may, at its own expense, develop training materials for the
Depomed Sales Force in other media or forms, provided that such materials shall
be subject to Santarus’ review as Depomed Promotional Materials as provided in
Section 4.9(d). Depomed shall, at its own expense, train the Depomed Sales Force
using such training materials, the other Promotional Materials and Depomed
Training Materials and such programs as Depomed shall deem appropriate that are
in compliance with Depomed’s obligations hereunder. Such programs shall include
training with respect to reporting Adverse Drug Experiences and technical
complaints. After the initial training, Depomed shall periodically provide
additional training to each Sales Representative, and shall update its training
materials as appropriate in connection with such additional training, in
accordance with this Section 4.9(e).
          (f) Depomed shall be solely responsible for costs or expenses related
to any activities of the Depomed Sales Force, including costs for Depomed
Promotional Materials, training or training materials or the purchase from
Santarus of Promotional Materials for the Depomed Sales Force.
          (g) Depomed will cause the Depomed Sales Force and Depomed employees
and agents acting on Depomed’s behalf to comply with this Agreement and all
applicable Legal

23



--------------------------------------------------------------------------------



 



Requirements in connection with the Promotion of the Products. It is understood,
and Depomed agrees, that it will be accountable for the acts or omissions of its
employees and agents to the extent such acts or omissions fail to comply with
Depomed’s obligations under this Agreement.
          (h) Depomed will not make any false or misleading representations to
Professionals, customers or others regarding Santarus or the Products and will
not make any representations, warranties or guarantees with respect to the
specifications, features or capabilities of the Products that are not consistent
with the applicable then-current FDA approved labeling, package insert or other
documentation accompanying or describing the Products. Depomed agrees to
undertake timely and complete corrective action for any deviations from this
Section 4.9(h).
     Section 4.10 Product Website
     Unless otherwise agreed in writing by the parties, Depomed shall maintain
the existing Product website and implement any changes to such Product website,
subject to the procedure set forth in Section 4.4 used for Promotional
Materials. Santarus will reimburse Depomed for its direct out-of-pocket costs
associated with implementing any changes requested by Santarus. Such reimbursed
costs shall be included in the Advertising/Marketing/Educational Expenses for
Santarus.
ARTICLE V
CLINICAL AND REGULATORY AFFAIRS; DEVELOPMENT
     Section 5.1 Regulatory Approvals
     Depomed shall use active, sustained, diligent efforts to maintain and
continue all Regulatory Approvals currently in effect for the Products. Santarus
agrees that all Regulatory Approvals, applications therefor and any other
submissions to a Governmental Authority with respect to the Products shall be in
the name of, and shall be owned by, Depomed or its designee and Santarus shall
have access, free of charge, to all clinical and non-clinical data related to
the Products generated by or on behalf of and controlled by Depomed, whether
before or after the Effective Date.
     Section 5.2 Compliance with Regulatory Requirements
     Unless otherwise required by law or expressly required by this Agreement,
Depomed will retain exclusive authority over and responsibility for complying
with all regulatory requirements and maintaining all contacts with Governmental
Authorities with respect to the Products, including maintaining and updating of
the NDA, the development and submission of applications for new formulations,
dosage strengths or indications of the Products, the reporting of any Adverse
Drug Experiences to the FDA, the compliance of Promotional Materials with FDA
rules and regulations and the filing of Promotional Materials with the FDA.
     Section 5.3 Compliance

24



--------------------------------------------------------------------------------



 



     In performing its duties hereunder, each party shall, and shall cause the
Santarus Sales Force or Depomed Sales Force, as applicable, and its employees
and agents to, comply with all Legal Requirements, including the FDA’s
regulations and guidelines concerning the advertising of prescription drug
products, DDMAC’s promotional guidelines, the PhRMA Code on Interactions with
Healthcare Providers, the Prescription Drug Marketing Act of 1987, as amended,
and the rules and regulations promulgated thereunder, equal employment,
non-discrimination and federal and state anti-kickback Legal Requirements, and
Legal Requirements with respect to submission of false claims to governmental or
private health care payors, which may be applicable to the activities (including
the warehousing, handling and distribution of Samples) to be performed by such
party hereunder. None of Santarus, Depomed, the Santarus Sales Force, the
Depomed Sales Force and either party’s employees and agents shall offer, pay,
solicit or receive any remuneration to or from Professionals in order to induce
referrals of or purchase of the Products in violation of applicable Legal
Requirements, including without limitation federal or state anti-kickback Legal
Requirements. The Santarus Sales Force and the Depomed Sales Force shall have
been trained in compliance with applicable Legal Requirements prior to engaging
in Promotion of the Products.
     Section 5.4 Communications with Regulatory Authorities
          (a) Except to the extent set forth in Section 5.4(b), all
communications with Government Authorities concerning the Product shall be the
sole responsibility of Depomed. Depomed shall within two (2) business days
provide Santarus with copies of all such communications (including summaries of
all relevant verbal communications) related to Promotional Materials and Serious
Adverse Drug Experiences (except that routine communications as to such matters
(e.g., FDA 2253 correspondence) may be forwarded to Santarus within five
(5) business days) and shall reasonably respond to all inquiries by Santarus
relating thereto. Depomed will reasonably consult with Santarus concerning
adverse drug reaction reporting to the FDA and communications related to
Promotional matters with the FDA or other Governmental Authorities that Depomed
reasonably considers to be significant to the Product, including regulatory
responses to follow up inquiries regarding adverse drug reactions. Depomed will
provide to Santarus a copy of all draft responses related to such matters as
soon as practicable, and will endeavor to provide such responses at least five
(5) business days in advance of their submission (to the extent allowable under
Legal Requirements), and will consider in good faith any comments provided to
Depomed by Santarus.
          (b) Santarus shall not, without the consent of Depomed or unless so
required by Legal Requirements, correspond or communicate with the FDA or with
any other Governmental Authority, whether within the Territory or otherwise,
concerning the Products, or otherwise take any action concerning any Regulatory
Approval under which the Products are sold or any application for Regulatory
Approval of the Products; provided that during the Term, Santarus shall have the
right to communicate with the FDA or any other Governmental Authority regarding
the Products if such communication is necessary to comply with the terms of this
Agreement or any Legal Requirement (including without limitation state or local
Legal Requirements related to marketing activities undertaken by Santarus or the
Santarus Sales Force), or if Santarus made a request of such agency to
communicate with Depomed instead, and such Governmental Authority denied such
request (in any such case, Santarus shall give Depomed notice as soon as
reasonably practicable of such communication and, to the extent practicable,
Depomed shall be permitted to accompany Santarus, take part in any such
communications and receive copies of all such

25



--------------------------------------------------------------------------------



 



communications). Santarus shall within two (2) business days upon receipt of any
communication from the FDA or from any other Governmental Authority relating to
the Products, forward a copy of the same to Depomed and reasonably respond to
all inquiries by Depomed relating thereto. If Santarus is required by law to
communicate with the FDA or with any other Governmental Authority relating to
the Products, then Santarus shall so advise Depomed within two (2) business days
and provide Depomed in advance with a copy of any proposed written
communication, or a written summary of any proposed oral communication with the
FDA or any other Governmental Authority. Santarus shall comply with any and all
reasonable direction of Depomed concerning any meeting or written or oral
communication with the FDA or any other Governmental Authority relating to the
Product unless otherwise required by Legal Requirements.
     Section 5.5 Product Complaints
     Santarus shall refer any oral or written Product Complaints which it
receives concerning the Products to Depomed within four (4) days of its receipt
thereof; provided, that all complaints concerning suspected or actual Product
tampering, contamination or mix-up shall be delivered within twenty four
(24) hours of its receipt thereof. Santarus shall not take any other action in
respect of any such complaint without the consent of Depomed unless otherwise
required by Legal Requirements. If requested by Depomed, Santarus will
collaborate with Depomed to resolve any Product Complaints. All Product
Complaints shall be directed to the attention of Depomed’s Vice President,
Regulatory Affairs, at Depomed’s address set forth in Section 14.1. Depomed
shall provide Santarus with a summary of all Product Complaints received by
Depomed within ten (10) business days of its receipt thereof; provided, however,
that all complaints concerning suspected or actual Product tampering,
contamination or mix-up shall be delivered within twenty-four (24) hours of its
receipt thereof.
     Section 5.6 Adverse Drug Experience Reports
          (a) Each party shall notify the other: (i) of all Serious Adverse Drug
Experience Reports within forty-eight (48) hours of the time such Serious
Adverse Drug Experience Report becomes known to such party (including its
employees); and (ii) of all Adverse Drug Experience Reports within five (5) days
of the time such Adverse Drug Experience Report becomes known to such party
(including its employees).
          (b) Except as may otherwise be required by Legal Requirements,
(i) Santarus shall not disclose any information concerning Adverse Drug
Experience Reports or Serious Adverse Drug Experience Reports to any Person or
Governmental Authority without the prior consent of Depomed; and (ii) Depomed
shall have the sole discretion to determine whether any Product Complaint,
Adverse Drug Experience Report or Serious Adverse Drug Experience Report must be
reported to the FDA or any other Governmental Authority.
          (c) All follow-up investigations concerning Adverse Drug Experience
Reports and Serious Adverse Drug Experience Reports shall be conducted by
Depomed; provided that Santarus shall have the right to participate in such
investigations upon its request. Santarus shall provide all reasonable
cooperation with any such follow-up investigation as may be requested by Depomed
from time to time.

26



--------------------------------------------------------------------------------



 



          (d) The parties will enter into a separate and more detailed
pharmacovigilance agreement, consistent with the terms of this Agreement,
reasonably in advance of the Promotion Commencement Date.
     Section 5.7 Recalls or Other Corrective Action
     Depomed shall have sole responsibility for and shall make all decisions
with respect to any recall (including recall of packaging and promotion
materials), market withdrawals or any other corrective action related to the
Products. Depomed shall promptly consult with Santarus with respect to any such
actions proposed to be taken by Depomed (and in all events prior to the taking
of such actions), including all actions that are reasonably likely to result in
a material adverse effect on the marketability of the Products in the Territory.
At Depomed’s request, Santarus shall provide assistance to Depomed in conducting
such recall, market withdrawal or other corrective action (including retrieving
Samples distributed by the Santarus Sales Force to Professionals). With respect
to any recall, market withdrawal or corrective action initiated by Depomed as a
result of Depomed becoming aware of any manufacturing defect in Products (other
than Products manufactured by Santarus in accordance with Section 6.6), Depomed
shall reimburse Santarus for its reasonable, documented, direct, out-of-pocket
costs incurred in connection with participating in such recall, market
withdrawal or other corrective action provided that a breach of the provisions
of this Agreement, or a violation of Legal Requirements, by Santarus is not a
material cause of the recall, market withdrawal or other corrective action.
Except as set forth above, but subject to Depomed’s indemnification obligations
under Section 11.1, Depomed shall be under no liability whatsoever to compensate
Santarus or make any other payment to Santarus for any decision to recall,
initiate a market withdrawal or take any other corrective action with respect to
the Products, unless such actions results from a breach of the provisions of
this Agreement or a violation of Legal Requirements by Depomed.
     Section 5.8 Assistance
     Each party agrees to provide to the other all reasonable assistance and
take all actions reasonably requested by the other party that are necessary to
enable the other party to comply with any Legal Requirement applicable to the
Products in the Territory.
ARTICLE VI
MANUFACTURING AND SUPPLY; SALES; PRICING
     Section 6.1 Obligations of Depomed
     In accordance with the provisions of this Agreement and all applicable
Legal Requirements, Depomed shall, at its cost and expense, use reasonable best
efforts to perform or cause to be performed all Product manufacture, labeling,
packaging, warehousing, distribution and return, order entry, customer services
and all other activities to supply and distribute the Products in the Territory
in order to fill orders for (a) Product conforming to the then current Volume
Forecast and (b) Santarus’ Sample requirements pursuant to Section 6.5 in a
timely and efficient manner. Depomed shall use commercially reasonable efforts
to maintain at least three (3) month’s safety stock of Product (“Safety Stock”)
to address unanticipated changes in demand or other manufacturing need for the
Products (calculated on the basis of the then current Volume Forecast).

27



--------------------------------------------------------------------------------



 



Depomed shall also request that BLS continue any ongoing stability programs to
support extending the expiry dating for the 1000mg Product.
     Section 6.2 Manufacturing Activities
     The Products, including all Samples, to be manufactured by or for Depomed
for sale in the Territory shall be manufactured to meet applicable
specifications for the Products in accordance with the NDA, cGMP and in
compliance with all other applicable Legal Requirements.
     Section 6.3 Volume Forecasts; Wholesaler Activities
          (a) At least thirty (30) days prior to the beginning of each Agreement
Quarter ending after the Promotion Commencement Date, Santarus shall submit to
the JCC a written forecast by month of the number of units of Product expected
to be prescribed in the Territory during the twelve (12) month period beginning
with such Agreement Quarter, which forecast shall be prepared by Santarus in
good faith. Depomed shall provide to Santarus trade wholesaler stocking levels
information within ten (10) days following the beginning of each Agreement
Quarter ending after the Promotion Commencement Date (or, if later, within two
(2) business days after such information becomes available to Depomed).
          (b) The JCC shall review and discuss such forecast and shall make such
modifications thereto as may be necessary for such forecast, to be unanimously
approved by the JCC and to be consistent with the anticipated trade demand for
the Products and with the forecasting and purchasing provisions of any
applicable Third Party Product supply agreement, including the Patheon Agreement
or the BLS Supply Agreement (as so modified and approved by the JCC for the
applicable twelve (12) month period, the “Volume Forecast”).
          (c) Depomed shall promptly inform Santarus of any back-order
situations or other situations in which wholesaler orders of the Product have
not been filled (collectively, “Back Order Events”); the parties will work
together to establish a remediation plan for any such Back Order Events. In
addition, Depomed shall provide Santarus with access to general wholesaler
ordering and shipment reports, on no less frequently than a weekly basis.
     Section 6.4 Sales; Pricing
          (a) Depomed or its Affiliates shall book all sales of the Products in
the Territory and shall be responsible for entering into any contracts and other
arrangements with any Person regarding the sale of the Products, and for
establishing and approving the form, content and terms and conditions thereof,
including any discount, allowance, rebate, chargeback or other term granted
therein; provided, however, that (i) the pricing of the Products shall be
consistent with the pricing established by the JCC in accordance with
Section 3.3(i), (ii) the terms of such contract and other arrangement shall be
consistent with the contracting guidelines established by the JCC in accordance
with Section 3.3(j) and reflected in the Annual Plan, with Santarus to negotiate
the rebate and chargeback amounts, the formulary position and other conditions
for Product to qualify for such rebate and chargeback amounts in compliance with
the contracting guidelines previously approved, and (iii) any deductions from
gross amounts invoiced pursuant to any such contract or arrangement shall
correspond to one or more of the categories of deductions

28



--------------------------------------------------------------------------------



 



set forth in the definition of “Net Sales” in Article I. The parties agree to
discuss at the JCC and finalize the initial pricing and contracting guidelines
on or before November 1, 2008.
          (b) Santarus will work on behalf of Depomed to provide reasonably
necessary support for managed markets with respect to the Products to enable
Depomed to enter into such contracts and other arrangements described above. For
purposes of clarity, all such contracts and arrangements supported by Santarus
must be executed and administered by Depomed.
     Section 6.5 Samples
          (a) Depomed shall provide or cause to be provided to Santarus, as
ordered by Santarus hereunder, samples of the Products that are not for sale and
with no fee associated (“Samples”) to be distributed by Santarus solely in
connection with the performance of Details or as otherwise required by the
rules, guidelines and policies applicable to any Professional.
          (b) At least thirty (30) days prior to the beginning of each Agreement
Quarter ending after the Promotion Commencement Date, Santarus shall submit to
Depomed a written non-binding forecast by month of the number of units of
Samples, on a Product-by-Product basis, for the twelve (12) month period
beginning with such Agreement Quarter. Such sample forecast shall be consistent
with Depomed’s Third Party Product supply agreements (as of the Effective Date,
the Patheon Agreement and the BLS Supply Agreement). Santarus shall place
binding orders with Depomed for Samples, in a mutually agreeable format, to the
same extent as Depomed is required to place binding orders for Samples with its
Third Party Suppliers.
          (c) Depomed shall supply such Samples FOB Depomed’s or its designee’s
warehouse, and the risk of loss and responsibility for handling and warehousing
of the Samples shall pass to Santarus upon delivery to a carrier designated by
Santarus. Santarus shall be responsible for distributing the Samples to its
Sales Representatives in a timely manner. Depomed shall invoice Santarus for
each shipment of Samples, at Depomed’s out-of-pocket cost, within thirty
(30) days of the invoice date. Santarus shall also be responsible for securing
the return and appropriate disposal of and reconciling existing Sample
inventories from discontinued Santarus Sales Representatives.
          (d) Samples supplied by Depomed to Santarus shall be used by Santarus
solely in performing Details to Professionals in accordance with this Agreement.
Upon its receipt of Samples, Santarus shall be solely responsible for
accountability and compliance with the PDMA for the Santarus Sales Force, and
other applicable Legal Requirements relating to such Samples or the distribution
of same by the Santarus Sales Force, and shall be responsible for adherence by
its Sales Representatives to such Legal Requirements.
          (e) Notwithstanding Sections 6.5(a) and 6.5(b) hereof, Depomed agrees
to supply Samples to Santarus during the Launch Period as mutually agreed upon
based upon Santarus’ desired requirements and Depomed’s available inventory and
scheduled receipts from the Sample manufacturers.
          (f) All Samples supplied to Santarus under this Agreement with
approved expiry dating of 30 months or greater will have a minimum shelf life of
24 months at time of

29



--------------------------------------------------------------------------------



 



shipment to Santarus, and all Samples supplied to Santarus under this Agreement
with approved expiry dating of less than 30 months will be shipped to Santarus
within 6 months of the start of manufacture.
          (g) Depomed shall promptly reimburse Santarus for the cost of any
Samples purchased by Santarus, to the extent that such Samples are unusable as a
result of Depomed’s failure to manufacture and supply such Samples in all
material respects in accordance with this Agreement.
     Section 6.6 Manufacturing Matters; Inability to Supply.
          (a) Depomed shall promptly inform Santarus in the event that Depomed
becomes aware of any matters which might reasonably be expected to: (i) result
in a breach of Section 6.2 hereof; or (ii) have an adverse impact on the ability
to supply trade Products or Samples in a timely manner. In each such event,
Depomed shall provide Santarus with a reasonable opportunity to participate
directly in discussions with Depomed’s Third Party manufacturers of Products
concerning the investigation and resolution of such matters. Notwithstanding the
generality of the foregoing, Depomed agrees to notify Santarus within
twenty-four (24) hours after Depomed has become aware of any event or
circumstance related to the manufacture of the Product that might reasonably be
expected to impact the safety or efficacy of Product that has been released by
Depomed or that might reasonably be expected to cause such released Product to
be adulterated or misbranded within the meaning of the Act.
          (b) In the event that a Depomed Supply Failure occurs, notwithstanding
its compliance with its obligations under Section 6.1, Depomed shall diligently
exercise its back-up manufacturing rights. In the event that Depomed is not
diligently exercising its back-up manufacturing rights, upon written notice to
Depomed (a “Santarus Manufacturing Notice”), Santarus shall have, and Depomed
hereby grants Santarus, exercisable only in accordance with the provisions
hereof, the right, but not the obligation, to manufacture, or have manufactured,
the Product on behalf of Depomed, at Depomed’s expense, including expenses
related to the technical transfer of the Product, and Depomed will provide
reasonable assistance to Santarus in connection therewith, including by
transferring or licensing to Santarus all Technology necessary or useful to give
Santarus the capability of manufacturing the Product so that Santarus can
undertake manufacture of the Product. Any such Product manufactured by Santarus
will be sold by Depomed in accordance with this Agreement. [***].
     Section 6.7 Third Party Agreements
          (a) The parties acknowledge that Depomed is subject to certain rights
and obligations under the BLS Agreements. Depomed shall not amend, terminate or
cause to be terminated any of the BLS Agreements (or any other agreement between
Depomed and BLS concerning rights to, or the supply or marketing of, a Product
in the Territory) without the prior written consent of Santarus, which consent
shall not to be unreasonably withheld, delayed or conditioned; provided that
Depomed shall have the right to amend any such BLS Agreement without the consent
of Santarus if such amendment does not materially and adversely affect
(i) Depomed’s ability to maintain Regulatory Approval for the applicable
Product, (ii) Depomed’s ability to purchase the applicable Product in commercial
quantities under the BLS Supply
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

30



--------------------------------------------------------------------------------



 



Agreement, (iii) Santarus’ economic benefits hereunder, including the BLS Fees
or COGS, or (iv) the applicable lead-time and forecasting requirements. In the
event of any failure by BLS to timely deliver and supply the 1000mg Product
under the BLS Supply Agreement in accordance with the terms thereof, Depomed
shall promptly pursue any recourse it may have under such BLS Agreement to
remedy such failure. In such event, Depomed’s liability to Santarus for such
failure shall be limited to the recourse that Depomed receives, if any, from
BLS, and any such failure on the part of BLS shall not be a breach or default of
this Agreement by Depomed (except to the extent that any such failure by BLS
arises directly from Depomed’s failure to comply with its obligations, including
paying amounts due, under the BLS Supply Agreement). If requested by Santarus
and after consultation with Santarus, Depomed will request that BLS agree to
modify certain provisions of the BLS Supply Agreement relating to ordering and
forecasting matters.
          (b) The parties acknowledge that Depomed is subject to certain rights
and obligations under the Patheon Agreement. Depomed shall not amend, terminate
or cause to be terminated the Patheon Agreement (or any other agreement between
Depomed and Patheon concerning rights to, or the supply or marketing of, a
Product in the Territory) without the prior written consent of Santarus, which
consent shall not to be unreasonably withheld, delayed or conditioned; provided
that Depomed shall have the right to amend the Patheon Agreement without the
consent of Santarus if such amendment does not materially and adversely affect
(i) Depomed’s ability to maintain Regulatory Approval for the applicable Product
(ii) Depomed’s ability to purchase the applicable Product in commercial
quantities under the Patheon Agreement, (iii) Santarus’ economic benefits
hereunder, or (iv) the applicable lead-time and forecasting requirements. In
addition, upon Santarus’ request, Depomed shall exercise any of its rights under
the Patheon Agreement reasonably necessary to ensure continued supply of the
applicable Product in the Territory.
ARTICLE VII
COMPENSATION
     Section 7.1 Santarus Payments
          (a) In consideration for Santarus’ future share of the Gross Margin in
respect of the current 500mg Product Net Sales established by Depomed prior to
the Effective Date, Santarus shall pay to Depomed a one-time signing payment of
Twelve Million Dollars ($12,000,000), payable on the Effective Date.
          (b) In consideration for the rights granted to Santarus hereunder,
Santarus shall pay to Depomed the following one-time milestone payments:
               (i) [***] Dollars ($[***]) when aggregate Promotion Net Sales in
any calendar year during the Term exceed [***] Dollars ($[***]);
               (ii) [***] Dollars ($[***]) when aggregate Promotion Net Sales in
any calendar year during the Term exceed [***] Dollars ($[***]);
               (iii) [***] Dollars ($[***]) when aggregate Promotion Net Sales
in any calendar year during the Term exceed [***] Dollars ($[***]); and
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

31



--------------------------------------------------------------------------------



 



               (iv) [***] Dollars ($[***]) when aggregate Promotion Net Sales in
any calendar year during the Term exceed [***] Dollars ($[***]).
Payments under Section 7.1(b) shall be made within thirty (30) days after
receiving from Depomed a statement pursuant to Section 7.2(b) indicating that
such aggregate Promotion Net Sales levels have been achieved.
     Section 7.2 Promotion Fees
          (a) In consideration for Santarus’ performance of its obligations
under this Agreement, beginning with the Agreement Month ending on October 31,
2008, Depomed shall pay promotion fees (the “Promotion Fees”) to Santarus as
follows:
               (i) Beginning on the Promotion Commencement Date and continuing
for [***] Agreement Quarters thereafter, Depomed shall pay to Santarus [***]
percent ([***]%) of the Gross Margin;
               (ii) Thereafter during the Term, Depomed shall pay to Santarus
[***] [***] percent ([***]%) of the Gross Margin;
               (iii) Beginning on the Promotion Commencement Date and continuing
for [***] Agreement Quarters thereafter, Depomed shall pay to Santarus [***]
percent ([***]%) of the Depomed Gross Margin; and
               (iv) Thereafter during the Term, Depomed shall pay to Santarus
[***] percent ([***]%) of the Depomed Gross Margin.
          (b) Within [***] days following the end of each Agreement Month during
the Term, Depomed shall provide Santarus with a statement in a mutually
agreeable format setting forth:
               (i) the aggregate number of units of Product (on a
Product-by-Product basis) sold to customers in the Territory during such
Agreement Month;
               (ii) Net Sales during such Agreement Month;
               (iii) Depomed Net Sales during such Agreement Month, if any;
               (iv) BLS Fees during such Agreement Month;
               (v) COGS during such Agreement Month;
               (vi) Medical Affairs Expenses during such Agreement Month; and
               (vii) Gross Margin for such Agreement Month.
          (c) Within [***] days following the end of each Agreement Month (or if
later, within two (2) business days after such information becomes available to
Depomed) during the
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

32



--------------------------------------------------------------------------------



 



Term, Depomed shall provide Santarus with a statement setting forth the
aggregate number of units of Product sold to customers in the Territory during
such Agreement Month.
          (d) Except as expressly specified otherwise, any amounts payable by
one party to the other party in respect of any Agreement Month pursuant to this
Agreement shall be paid within thirty (30) days after the end of such Agreement
Month. Statements required to be provided to Santarus under this Section 7.2
shall be emailed to such email addresses as Santarus may from time to time
designate in writing.
          (e) In the event that Promotion Fees payable to Santarus under this
Agreement for a particular period is a negative number, Santarus will not be
required to make a payment to Depomed equal to the negative Promotion Fees, and
Depomed shall credit an amount equal to any negative Promotion Fees against any
future payments due to Santarus under this Agreement.
     Section 7.3 Maintenance of Records
          (a) Each party agrees to keep, for a period of at least three years
after the date of entry (or such longer period as may be required by Legal
Requirements) full and accurate records maintained in accordance with such
party’s accounting practices in sufficient detail to enable a Third Party to
accurately calculate (i) in the case of Depomed, COGS, BLS Fees, Medical Affairs
Expenses, Net Sales and Depomed Net Sales reported, payments to be made under
this Agreement and Details completed by the Depomed Sales Force, if any, and
(ii) in the case of Santarus, Advertising/Marketing/Educational Expenses, Sales
Force Expenditures (i.e., Details completed by the Santarus Sales Force,
including as to each Detail whether it was a P1 Detail or P2 Detail) and, with
respect to the first twelve (12) months following the Promotion Commencement
Date, Details, including as to each Detail whether it was a P1 Detail or P2
Detail, completed by the Santarus Sales Force. Upon thirty (30) days prior
written notice, such records shall be made available by the audited party for
audit by an independent certified public accounting firm designated by the other
party and reasonably acceptable to the party whose records are to be examined.
The auditor will only examine such books and records during business hours but
not more than once each fiscal year while this Agreement remains in effect and
for three years thereafter in order to verify expenses, COGS, BLS Fees, Medical
Affairs Expenses, Gross Margin, Net Sales, Depomed Net Sales or such Details
completed, or payments due under this Agreement. The fees and expenses of the
auditor performing such verification examination shall be borne by the party
conducting the verification; provided, however, that if any verification reveals
that the audited party has reported incorrectly, and the amount of such
discrepancy is at least five percent (5%) of the aggregate amount that should
have been reported for the period examined, then the audited party shall pay the
entire amount of the fees and expenses for such verification.
          (b) Each party shall have the right, upon ten (10) business days’
prior written notice, to audit all applicable records of the other party (other
than records described in Section 7.3(a)) for the purpose of determining the
audited party’s compliance with the obligations set forth in this Agreement,
including with respect to training programs and certifications and records and
reports for the Samples. The audit will be conducted during normal business
hours, at convenient times. Any such audit may be conducted no more than once
each fiscal year. The fees and expenses of the auditing party shall be borne by
such party. This right to audit shall extend

33



--------------------------------------------------------------------------------



 



throughout the term of this Agreement and for one year after expiration or
termination of this Agreement.
          (c) Whenever in this Agreement a party is required to report its
costs, or is entitled to receive or obligated to make a payment based on its
costs, such costs (including COGS, Medical Affairs Expenses and
Advertising/Marketing/Educational Expenses) shall be determined in accordance
with generally accepted accounting principles as applied in the United States
(“GAAP”), consistent with the terms of this Agreement. The term “out-of-pocket”
costs or expenses means cost or expenses paid to Third Parties and shall not
include any fixed costs or expenses, personnel costs or expenses, overhead costs
or expenses, or other costs or expenses of a similar nature.
     Section 7.4 Payments
     Any payments required to be made by either party under this Agreement shall
be made in United States dollars via wire transfer of immediately available
funds to such bank account as the other party shall designate in writing prior
to the date of such payment. All payments shall bear interest from the date due
until paid at a rate equal to the prime rate effective for the date that payment
was due plus eight percent (8%), as quoted by the Wall Street Journal, New York
Edition, on the date such payment was due, or, if less, the maximum rate
permitted by applicable law.
     Section 7.5 Tail Promotion Fees
     Following the termination of this Agreement at the conclusion of the
initial three (3) years of the Term or thereafter, for each of the [***] full
calendar quarters following such termination, Depomed shall pay to Santarus an
amount equal to [***] percent ([***]%) of aggregate Net Sales for each such
quarter (excluding any Depomed Net Sales as of the effective termination date).
     Section 7.6 Depomed Percentage
     If, prior to or following the commencement of Product Promotion by the
Depomed Sales Force, either party reasonably determines that the Prescriber Data
fails to, or is likely to fail to, reasonably accurately reflect the portion of
Net Sales attributable to prescriptions written by Professionals on the Depomed
Physician List (whether as a result of Professionals opting out of the American
Medical Association’s Physician Masterfile database or otherwise), the parties
shall negotiate in good faith with respect to implementing a revised manner of
measuring the portion of Net Sales attributable to prescriptions written by
Professionals on the Depomed Physician List, and reflect any such modification
in the definition of “Depomed Percentage” and the “Baseline Percentage.” The
parties shall consider in their discussions any other customary manner of
determining similar information as may arise in light of Professionals opting
out of the American Medical Association’s Physician Masterfile database or
otherwise.
ARTICLE VIII
TERM AND TERMINATION
     Section 8.1 Term
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

34



--------------------------------------------------------------------------------



 



     The term of this Agreement shall commence on the Effective Date and shall
continue, unless terminated sooner in accordance with this Article VIII, until
the expiration of the last-to-expire patent or patent application with a Valid
Claim in the Territory covering a Product or its uses (the “Term”).
     Section 8.2 Early Termination
     (a) Depomed may terminate this Agreement, at any time after providing sixty
(60) days’ prior written notice, in the event that Santarus fails to meet its
obligations under Section 4.1(b), (c) or (d) with respect to minimum Promotion
obligations. Notwithstanding the foregoing, Santarus shall have an opportunity
to cure any such breach within ninety (90) days following written notice from
Depomed provided that: (i) Santarus has complied with at least ninety percent
(90%) of the aggregate obligations in effect under such Sections during the
relevant time period; and (ii) no other breach of the obligations set forth in
Sections 4.1(b), (c) or (d) has occurred within the prior twelve (12) month
period.
     (b) Santarus may terminate this Agreement for any reason upon ninety
(90) days’ prior written notice; provided, however, that the effective date for
such termination may not occur prior to eighteen (18) months following the
Effective Date.
     (c) Santarus may terminate this Agreement immediately upon written notice
to Depomed in the event of (i) any action taken or objection raised by any
Governmental Authority that prevents Santarus from performing its obligations
under this Agreement or otherwise makes such activity unlawful, (ii) loss of a
Product’s market exclusivity in the Territory (whether through the introduction
of a generic product or otherwise), or (iii) Depomed’s failure to supply Product
reasonably necessary to meet trade demand for the Product and consistent with
the then-current Volume Forecast, which failure continues for a period of three
(3) months or longer.
     (d) Either party shall have the right to terminate this Agreement
immediately in the event of a large scale recall or withdrawal of the Product
from the Territory resulting from a significant safety risk inherent in the
Product and not due to tampering, a remediable manufacturing problem, or other
defect that can be cured with respect to Products manufactured after such risk
is discovered.
     (e) Depomed shall have the right to terminate this Agreement upon one
hundred eighty (180) days’ prior written notice if Santarus fails to timely
deliver the written confirmation related to Sales Force Expenditures required by
Section 4.5(e) (provided that if such failure is cured within thirty (30) days
following receipt of Depomed’s notice, such notice with respect to such
termination shall be null and void).
     Section 8.3 Termination for Cause
     Either party may terminate this Agreement, effective at any time after
providing sixty (60) days written notice and an opportunity to cure during such
sixty (60)-day period (ninety (90) days in the case of a breach by Depomed of
Section 6.1), in the event of a material failure of the other party to comply
with its material obligations contained in this Agreement. If such cure is
effected, such notice with respect to such termination shall be null and void.

35



--------------------------------------------------------------------------------



 



     Section 8.4 Termination for Bankruptcy or Force Majeure
     To the extent permitted by law, each party will have the right to terminate
this Agreement immediately upon notice to the other party, in the event of
either of the following:
          (a) The entry of an order for relief under the United States
Bankruptcy Code (or any corresponding remedy under successor laws) against the
other party; the filing of a petition by or against the other party under any
bankruptcy, insolvency or similar law (which petition is not dismissed within
sixty (60) days after filing), except Chapter 11 of the United States Bankruptcy
Code or any successor statute that permits a corporation to continue its
operation while protecting it from creditors; the appointment of a receiver for
the other party’s business or property; or the other party’s making of a general
assignment for the benefit of its creditors; or
          (b) Any Force Majeure Event affecting the other party beyond the other
party’s control which lasts for a period of at least six (6) months and which is
of sufficient intensity to interrupt or prevent the carrying out of such other
party’s material obligations under this Agreement during such period.
Notwithstanding the occurrence of any of the events specified in subsection
(a) of this Section 8.4, the parties acknowledge and agree that, to the extent
Section 365(n) of the United States Bankruptcy Code applies to this Agreement,
the non-insolvent party may elect to retain and exercise the rights granted to
it hereunder with respect to the intellectual property owned or controlled by
the insolvent party.
     Section 8.5 Force Majeure
     Any Force Majeure Event of the type described in Section 16.7 affecting a
party hereunder shall entitle the other party hereto, at any time after the
expiry of the period of six (6) months specified therein and upon sixty
(60) days written notice given after such six (6)-month period (such notice
being null and void if the Force Majeure Event is discontinued during such sixty
(60)-day period), in addition to the right to terminate this Agreement under
Section 8.4, the right to continue the Agreement in full force and effect
without modification. In no circumstances will either party be liable to the
other for its inability to perform under this Agreement due to any such Force
Majeure Event.
     Section 8.6 Effect of Termination
          (a) No additional payment obligations arising under Article VII hereof
shall accrue after the date of expiration or termination of this Agreement
except as set forth in Section 7.5; provided, however, that expiration or
termination of this Agreement shall not relieve either party of any obligations
accruing prior to such expiration or termination. Certain provisions of this
Agreement by their terms continue after the expiration or termination of this
Agreement, including Sections 3.5, 4.4(d), 5.5, 5.6, 7.3, 7.4, 7.5, this
Section 8.6, 15.1 and Articles XI and XII and solely with respect to the reports
required for the Final Agreement Quarter, Sections 4.5(g) and 4.6(a). In
addition, any other provisions required to interpret and enforce the parties’
rights and obligations under this Agreement shall also survive, but only to the
extent required for the full observation and performance of this Agreement.

36



--------------------------------------------------------------------------------



 



          (b) Except as indicated in Section 8.5, expiration or termination of
this Agreement shall be without prejudice to (i) any remedies which any party
may then or thereafter have hereunder or at law or in equity; and (ii) a party’s
right to receive any payment accrued under the Agreement prior to the
termination date but which became payable thereafter; and (iii) either party’s
right to obtain performance of any obligations provided for in this Agreement
which survive termination by their terms or by a fair interpretation of this
Agreement. Except as expressly set forth herein, the rights to terminate as set
forth herein shall be in addition to all other rights and remedies available
under this Agreement, at law, or in equity or otherwise.
          (c) Upon the expiration or termination of this Agreement pursuant to
this Article VIII, each party shall promptly transfer and return to the other
party all Proprietary Information of the other party (provided that each party
may keep one copy of such Proprietary Information for archival purposes only).
Upon the expiration or termination of this Agreement, Santarus shall, if
requested by Depomed, provide to Depomed all Promotional Materials in Santarus’
possession (including electronic files of all Promotional Materials) at
Santarus’ out-of-pocket cost for printing and delivering such materials;
provided, however, that Santarus shall, unless otherwise requested by Depomed,
destroy any printed copies of Promotional Materials bearing the Santarus
Trademarks and may remove the Santarus Trademarks from electronic files of
Promotional Materials.
          (d) Upon the expiration or termination of this Agreement pursuant to
this Article VIII other than pursuant to Depomed’s termination under
Sections 8.3 or 8.4, Depomed may, but is not obligated to, purchase from
Santarus, at Santarus’ cost (as determined pursuant to this Agreement) all
remaining Samples; provided, however, that Depomed shall be obligated to
purchase such Samples from Santarus in the event that this Agreement is
terminated pursuant to Section 8.3 for Depomed’s breach.
ARTICLE IX
REPRESENTATIONS AND WARRANTIES
     Section 9.1 Representations and Warranties of Depomed
     Depomed hereby represents and warrants to Santarus as of the date hereof as
follows:
     (a) Organization. Depomed (i) is a corporation duly organized, validly
existing and in good standing under the laws of the state of California, and
(ii) has all necessary corporate power and corporate authority to own its
properties and to conduct its business, as currently conducted.
     (b) Authorization. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby are within the corporate
power of Depomed, have been duly authorized by all necessary corporate
proceedings of Depomed, and this Agreement has been duly executed and delivered
by Depomed.
     (c) No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby do not: (i) conflict with
or result in a breach of any provision of Depomed’s organizational documents;
(ii) result in a material breach of

37



--------------------------------------------------------------------------------



 



any material agreement to which Depomed is party; (iii) result in a violation of
any Order to which Depomed is subject; (iv) require Depomed to obtain any
material approval or consent from any Governmental Authority or Third Party
other than those consents and approvals which have been obtained prior to the
date hereof; or (v) violate any Legal Requirement applicable to Depomed in any
material respect.
     (d) Enforceability. This Agreement constitutes the valid and binding
obligation of Depomed, enforceable against Depomed in accordance with its terms,
subject to bankruptcy, reorganization, insolvency and other similar laws
affecting the enforcement of creditors’ rights in general and to general
principles of equity (regardless of whether considered in a proceeding in equity
or an action at law).
     (e) Broker. Depomed has not employed any broker, finder, or agent with
respect to this Agreement or the transactions contemplated hereby.
     (f) Depomed Intellectual Property. To the knowledge of Depomed, the
Promotion and sale of Product in the Territory in accordance with this Agreement
will not infringe any patents, trademarks or other intellectual property rights
of any Third Party; provided, that Depomed makes no representation as to the
Santarus Trademarks. Depomed has the right, power and authority to grant the
licenses granted by it hereunder, including the right, power and authority to
license to Santarus, pursuant to Section 6.6, all Technology necessary for the
manufacture of the Products. Other than [***]: (i) Depomed has not received any
written claim or demand from any Third Party alleging that any infringement,
violation or misappropriation of such Third Party’s intellectual property rights
has occurred as a result of the manufacture, use, offer for sale, sale or
importation of any Product in the Territory; (ii) Depomed is not aware of any
actual, alleged or threatened infringement, violation or misappropriation by a
Third Party of any Depomed intellectual property rights covering a Product or
its uses; and (iii) Depomed has not received any written claim or demand from
any Third Party alleging invalidity or unenforceability of any patents or patent
applications owned or licensed by Depomed covering a Product or its uses.
     (g) Litigation. There is no litigation, arbitration proceeding,
governmental investigation, action or claims of any kind, pending or, to the
knowledge of Depomed, threatened, by or against Depomed, BLS, Patheon or any of
their respective Affiliates relating to the Products or which would reasonably
be expected to materially affect Depomed’s ability to perform its obligations
hereunder.
     (h) Documentation. Depomed has made available to Santarus copies of
substantially all clinical data and reports, medical information, competitive
information, marketing research, agreements and other documentation related to
the Products in Depomed’s possession that have been requested by Santarus in the
course of Santarus’ due diligence investigation of the Products.
     (i) Supply. Depomed currently has access to sufficient supplies of Products
to satisfy the manufacturing obligations required by it under this Agreement.
All Products will be manufactured with reasonable due care and in conformity
with the NDAs, current generally
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

38



--------------------------------------------------------------------------------



 



accepted standards and procedures for manufacturing the Products, cGMP and all
other applicable Legal Requirements.
     (j) Generic Drug Act. Pursuant to the Generic Drug Enforcement Act of 1992,
21 U.S.C. § 335a, as may be amended or supplemented (the “Generic Drug Act”),
               (i) none of Depomed, its Affiliates, or any Person under its
direction or control is currently debarred by the FDA under the Generic Drug
Act;
               (ii) none of Depomed, its Affiliates, or any Person under its
direction or control is currently using or will use in any capacity in
connection with the Products any Person that is debarred by FDA under the
Generic Drug Act; and
               (iii) there have been no convictions of Depomed, its Affiliates,
or any Person under its direction or control for any of the types of crimes set
forth in the Generic Drug Act within the five years prior to the Effective Date.
     (k) Legal Requirements. None of Depomed, its Affiliates, or any Person
under its direction or control is currently excluded from a federal or state
health care program under Sections 1128 or 1156 of the Social Security Act, 42
U.S.C. §§ 1320a-7, 1320c-5 as may be amended or supplemented. None of Depomed,
its Affiliates, or Person under its direction or control is otherwise currently
excluded from contracting with the federal government. None of Depomed, its
Affiliates, or Person under its direction or control is otherwise currently
excluded, suspended, or debarred from any federal or state program. Depomed
shall immediately notify Santarus if, at any time during the Term, Depomed, its
Affiliates, or any Person under its direction or control is convicted of an
offense that would subject it or Santarus to exclusion, suspension, or debarment
from any federal or state program. To Depomed’s knowledge, the manufacture, use,
offer for sale, sale and importation of the Products in the Territory has been
in material compliance with all Legal Requirements.
     (l) NDA Acquisition. Depomed has not committed fraud in relation to the
filing or acquisition of an NDA or used unfair methods of competition in
connection with such filing or acquisition, including, in either case, in
connection with any data supplied by Depomed to the FDA. The parties acknowledge
that a breach of this representation is a material failure of a material
obligation and is not subject to cure. The data regarding the efficacy and
safety of the Products contained in the NDAs and other regulatory filings
submitted to the FDA in support of marketing approval of the Products are
complete and accurate in all material respects. The NDAs and other regulatory
filings submitted to the FDA in support of marketing approval for the Products
do not contain any material misstatement of a material fact related to safety or
efficacy nor omit to state any material fact in Depomed’s possession related to
safety or efficacy.
     (m) BLS Agreements. Depomed is not in material breach of any BLS Agreement
and has not submitted to BLS any notice (written or oral) to the effect that BLS
is in breach of any BLS Agreement. Depomed has not received from BLS any notice
(written or oral) to the effect that Depomed is in breach of any BLS Agreement.
Each of the BLS Agreements is legal, valid, binding, enforceable and in full
force and effect in all material respects.

39



--------------------------------------------------------------------------------



 



     (n) Patheon Agreement. Depomed is not in material breach of the Patheon
Agreement and has not submitted to Patheon any notice (written or oral) to the
effect that Patheon is in breach of the Patheon Agreement. Depomed has not
received from Patheon any notice (written or oral) to the effect that Depomed is
in breach of the Patheon Agreement. The Patheon Agreement is legal, valid,
binding, enforceable and in full force and effect in all material respects.
     (o) Inventory Levels. Since January 1, 2008, Depomed has not (i) materially
altered its distribution practices or terms with respect to the Products (other
than pricing increases in the ordinary course of business), (ii) altered its
activities and practices with respect to inventory levels of the Products
maintained at the wholesale, chain, institutional or retail levels in any
material respect, or (iii) experienced abnormally high levels of returns of the
Products when compared to historical norms.
     Section 9.2 Representations and Warranties of Santarus
     Santarus hereby represents and warrants to Depomed as of the date hereof as
follows:
          (a) Organization. Santarus (i) is a corporation duly organized,
validly existing and in good standing under the laws of the state of Delaware,
and (ii) has all necessary corporate power and corporate authority to own its
properties and to conduct its business, as currently conducted.
          (b) Authorization. The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby are within the
corporate power of Santarus, have been duly authorized by all necessary
corporate proceedings of Santarus, and this Agreement has been duly executed and
delivered by Santarus.
          (c) No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby do not: (i) conflict with
or result in a breach of any provision of Santarus’ organizational documents;
(ii) result in a material breach of any material agreement to which Santarus is
party; (iii) result in a violation of any Order to which Santarus is subject;
(iv) require Santarus to obtain any material approval or consent from any
Governmental Authority or Third Party other than those consents and approvals
which have been obtained prior to the date hereof; or (v) violate any Legal
Requirement applicable to Santarus in any material respect.
          (d) Enforceability. This Agreement constitutes the valid and binding
obligation of Santarus, enforceable against Santarus in accordance with its
terms, subject to bankruptcy reorganization, insolvency and other similar laws
affecting the enforcement of creditors’ rights in general and to general
principles of equity (regardless of whether considered in a proceeding in equity
or an action at law).
          (e) Broker. Santarus has not employed any broker or finder with
respect to this Agreement or the transactions contemplated hereby.
          (f) Santarus Trademarks. To the knowledge of Santarus, the use of the
Santarus Trademarks to Promote and sell Products in the Territory in accordance
with this

40



--------------------------------------------------------------------------------



 



Agreement will not infringe any trademarks or other intellectual property rights
of any Third Party.
          (g) Litigation. There is no litigation, arbitration proceeding,
governmental investigation, action or claims of any kind, pending or, to the
knowledge of Santarus, threatened, by or against Santarus or any of its
Affiliates relating to the Products or which would reasonably be expected to
materially affect Santarus’ ability to perform its obligations hereunder.
          (h) Generic Drug Act. Pursuant to the Generic Drug Act,
               (i) none of Santarus, its Affiliates, or any Person under its
direction or control is currently debarred by the FDA under the Generic Drug
Act;
               (ii) none of Santarus, its Affiliates, or any Person under its
direction or control is currently using or will use in any capacity in
connection with the Products any Person that is debarred by FDA under the
Generic Drug Act; and
               (iii) there have been no convictions of Santarus, its Affiliates,
or any Person under its direction or control for any of the types of crimes set
forth in the Generic Drug Act within the five years prior to the Effective Date.
          (i) Legal Requirements. None of Santarus, its Affiliates, or any
Person under its direction or control is currently excluded from a federal or
state health care program under Sections 1128 or 1156 of the Social Security
Act, 42 U.S.C. §§ 1320a-7, 1320c-5 as may be amended or supplemented. None of
Santarus, its Affiliates, or any Person under its direction or control is
otherwise currently excluded from contracting with the federal government. None
of Santarus, its Affiliates, or Person under its direction or control is
otherwise currently excluded, suspended, or debarred from any federal or state
program. Santarus shall immediately notify Depomed if, at any time during the
Term, Santarus, its Affiliates, or any Person under its direction or control is
convicted of an offense that would subject it or Depomed to exclusion,
suspension, or debarment from any federal or state program.
     Section 9.3 Depomed Disclaimer
     EXCEPT AS EXPRESSLY PROVIDED HEREIN, DEPOMED DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, WITH REGARD TO THE PRODUCTS, INCLUDING THE
WARRANTY OF MERCHANTABILITY AND WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.
     Section 9.4 Santarus Disclaimer
     EXCEPT AS EXPRESSLY PROVIDED HEREIN, SANTARUS DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE WARRANTY OF MERCHANTABILITY AND
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.

41



--------------------------------------------------------------------------------



 



ARTICLE X
INTELLECTUAL PROPERTY MATTERS
     Section 10.1 Intellectual Property Prosecution and Maintenance
     Depomed shall use commercially reasonable efforts to prosecute and maintain
the Depomed intellectual property in the Territory related to any Product
Promoted pursuant to this Agreement (a “Promoted Product”) or its use, including
patents, the Depomed Trademarks and any copyrights associated with the
Promotional Materials (subject, in the case of the 1000mg Product, to Depomed’s
rights in respect of intellectual property under the BLS Agreements). Depomed
shall make available to Santarus (or its designated counsel) copies of such
patent application files and shall make available to Santarus (or its designated
counsel) all office actions relating to any Promoted Product wherein at least
one (1) claim is directed to the Promoted Product in those patent applications,
and copies of material correspondence with the U.S. Patent and Trademark Office
relating to such patent applications to the extent they relate to the Promoted
Product or its use. Santarus shall have the right to comment upon the
prosecution of such patent applications (subject, in the case of the 1000mg
Product, to Depomed’s rights in respect of intellectual property under the BLS
Agreements). Depomed shall, in good faith, consider such comments of Santarus.
In addition, Depomed shall keep Santarus reasonably informed regarding material
developments relating to the prosecution, maintenance or enforcement of
Depomed’s intellectual property rights related to any Promoted Product outside
the Territory that could reasonably be expected to have a material impact on
Depomed’s intellectual property rights related to the Promoted Product in the
Territory.
     Section 10.2 Third Party Competition
     Nothing in this Agreement shall limit or restrict Depomed’s ability to
grant non-exclusive patent licenses to patents and patent applications included
within the Technology or otherwise covering a Product in connection with the
settlement of any pending, threatened or contemplated patent litigation with
respect to [***] commercialized in the Territory prior to the Effective Date
(each such license, a “Patent License”). However, in recognition of the parties’
agreement to exclusively Promote Products, in accordance with the terms and
conditions of this Agreement, Depomed agrees that if Depomed or any Affiliate
thereof grants to any Affiliate or Third Party a license, covenant not to sue,
right of reference, right of supply, other intellectual property right or other
settlement (in any case, other than Patent Licenses and covenants not to sue and
other rights in connection with the grant of Patent Licenses for [***]
commercialized in the Territory prior to the Effective Date) related to the
manufacture, use, offer for sale, sale, importation, marketing or promotion of
any Product, including any authorized generic version of any Product covered by
any NDA, then Depomed shall obtain Santarus’ consent (not to be unreasonably
withheld) in advance of the grant of any such license, covenant not to sue,
right of reference, right of supply, other intellectual property right or other
settlement, and as part of such consent the parties shall negotiate in good
faith financial adjustments to this Agreement adequate to compensate Santarus
for any payments made by Santarus prior to such grant or other settlement
(including signing and any milestone payments) and any lost market share
attributable to sales of the product by or on behalf of such Third Party or
Affiliate, taking into account the consideration received by Depomed or its
Affiliates for the grant of such rights or other settlement.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

42



--------------------------------------------------------------------------------



 



     Section 10.3 Infringement
          (a) If either party shall learn of a claim or assertion that the
manufacture, use or sale of a Promoted Product in the Territory infringes or
otherwise violates the intellectual property rights of any Third Party or that
any Third Party violates the intellectual property rights owned or Controlled by
(i) Depomed in a Promoted Product and the Depomed Trademarks in the Territory or
(ii) Santarus in the Santarus Trademarks, then the party becoming so informed
shall promptly, but in all events within fifteen (15) days thereof, notify the
other party to this Agreement of the claim or assertion. In the event Depomed
receives a notice under Paragraph IV of the U.S. Federal Drug Price Competition
and Patent Term Restoration Act of 1984, as amended, also known as the
Hatch-Waxman Act, with respect to any Promoted Product, Depomed shall provide
Santarus with written notice of such Paragraph IV notice within two (2) business
days (each, a “Paragraph IV Notice”).
          (b) If warranted in the opinion of Depomed, after consultation with
the JCC, Depomed shall take such legal action (“Enforcement Action”) as is
advisable in Depomed’s opinion to restrain infringement of such Depomed patent
rights related to any Product or the Depomed Trademarks in the Territory.
Santarus shall cooperate fully with, and as reasonably requested by, Depomed in
any Enforcement Action, and Depomed shall reimburse Santarus for its
out-of-pocket expenses incurred in providing such cooperation. Santarus may be
represented by counsel of its own selection at its own expense in any
Enforcement Action. If (i) Depomed elects in writing not to bring or defend an
Enforcement Action with respect to any Product in the Territory, (ii) within
ninety (90) days following a written request by Santarus to do so (provided that
in the case of a Paragraph IV Notice, Depomed shall confirm in writing its
election to bring such Enforcement Action no later than twenty (20) days
following receipt of the Paragraph IV Notice), or (iii) Depomed fails to bring
or defend an Enforcement Action or take other reasonable action to protect the
Depomed patent rights related to any Product or the Depomed Trademarks in the
Territory from such infringement, or to abate such infringement, then, in
compliance with the BLS Manufacturing Transfer Agreement or other in-license
agreement with respect to applicable Product patent rights licensed from a Third
Party, if any, Santarus shall have the right, at its sole discretion, to
institute an Enforcement Action in its own name using counsel of its choice, at
its own expense, and with the right to control the course of such Enforcement
Action (and Depomed shall provide all reasonable assistance, other than
financial, to Santarus for such Enforcement Action, at Santarus’ expense,
including joining such Enforcement Action if necessary to maintain the
Enforcement Action, and Depomed shall have the right to join and participate in
the Enforcement Action whether or not such joinder is requested by Santarus)
(the “Santarus Step-In Rights”); provided, however, that (i) the Santarus
Step-In Rights shall not apply to the extent the Enforcement Action relates to
[***]; and (ii) Santarus shall obtain Depomed’s consent (not to be unreasonably
withheld) in advance of the grant of any license, covenant not to sue, right of
reference, right of supply, other intellectual property right or other
settlement in any Enforcement Action. Any recovery received as a result of any
Enforcement Action shall be used first to reimburse the parties for their costs
and expenses (including attorneys’ and professional fees) incurred in connection
with such Enforcement Action (and not previously reimbursed). Of any remaining
amounts, the amount (if any) which is required to be paid to BLS pursuant to the
BLS Agreements or to any other licensors of the applicable patent rights or
Depomed Trademarks under the terms of the respective in-license agreement, if
any, shall then be paid to BLS or such
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

43



--------------------------------------------------------------------------------



 



other licensor, if any, and any amounts remaining thereafter shall be shared
seventy-five percent (75%) to Santarus and twenty-five percent (25%) to Depomed.
          (c) If warranted in the opinion of Santarus, Santarus shall take such
legal action as is advisable in Santarus’ opinion to restrain such infringement
of the Santarus Trademarks. Depomed shall cooperate fully with, and as requested
by, Santarus in Santarus’ attempt to restrain such infringement, and Santarus
shall reimburse Depomed for its out-of-pocket expenses incurred in providing
such cooperation. Depomed may be represented by counsel of its own selection at
its own expense in any suit or proceeding brought to restrain such infringement,
but Santarus shall have the right to control the suit or proceeding.
ARTICLE XI
INDEMNIFICATION; LIMITS ON LIABILITY
     Section 11.1 Indemnification
     Each party will defend, at its own expense, indemnify and hold harmless the
other party and its Affiliates, and their respective directors, officers,
employees, agents, Sales Representatives and other representatives, from and
against any and all damages, liabilities, losses, costs, and expenses, including
reasonable attorneys’ fees, arising out of any Third Party claim, suit or
proceeding brought against the other party or its Affiliates, and their
respective directors, officers, employees, agents, Sales Representatives and
other representatives, to the extent such claim, suit, or proceeding is based
upon a claim arising out of or relating to (i) any breach or violation of, or
failure to perform, any covenant or agreement made by such indemnifying party in
this Agreement, unless waived in writing by the indemnified party; (ii) any
breach of the representations or warranties made by such indemnifying party in
this Agreement; or (iii) the negligence or willful misconduct of the
indemnifying party, except (under any of (i) or (ii)) to the extent arising out
of the breach, violation, failure, negligence or willful misconduct of the
indemnified party. In addition, Depomed will defend, at its own expense,
indemnify and hold harmless Santarus and its Affiliates, and their respective
directors, officers, employees, agents, Sales Representatives and other
representatives, from and against any and all damages, liabilities, losses,
costs, and expenses, including reasonable attorneys’ fees, arising out of any
Third Party claim, suit or proceeding brought against Santarus or its
Affiliates, or their respective directors, officers, employees, agents, Sales
Representatives and other representatives, to the extent such claim, suit, or
proceeding is based upon a claim arising out of or relating to (v) any sale,
use, Promotion or other commercialization of a Product by Depomed or any Third
Party, including King Pharmaceuticals, Inc., prior to the Promotion Commencement
Date; (w) any actions of the Depomed Sales Force, including any false or
misleading representations to Professionals, customers or others regarding
Santarus or the Products; (x) any agreement between Depomed and BLS; (y) any
agreement between Depomed and Patheon; or (z) any claim made by any Person that
the manufacture, use or sale of the Products infringes or misappropriates the
patent, trademark, or other intellectual property rights of such Person, except
with respect to any claim relating to the Santarus Trademarks; or (z) any
Product liability claim made by any person with respect to the Product, except
to the extent liability is based on a breach by Santarus of Section 4.2. Each
party agrees that it shall promptly notify the other in writing of any such
claim or action and give the indemnifying party full information and assistance
in connection therewith. The indemnifying party shall have the sole right to
control the defense and the sole right to settle or compromise any

44



--------------------------------------------------------------------------------



 



such claim or action, except that the prior written consent of the other party
shall be required in connection with any settlement or compromise which could
(i) place any obligation on or require any action of such other party;
(ii) admit or imply any liability or wrongdoing of such other party; or
(iii) adversely affect the goodwill or public image of such other party.
Notwithstanding the foregoing, the indemnified party may participate therein
through counsel of its choice, but the cost of such counsel shall be borne
solely by the indemnified party. The provisions of this Section 11.1 shall
survive termination of this Agreement for the applicable statute of limitations
(except as to claims as to which a party has notified the other in writing prior
to the expiration of the applicable statute of limitations, in which event, the
indemnifying party’s obligations under this Section 11.1 shall survive with
respect to any such claim until its resolution pursuant to the terms of this
Article XI).
     Section 11.2 Consequential Damages
     NEITHER SANTARUS NOR DEPOMED (WHICH FOR THE PURPOSES OF THIS SECTION 11.2
SHALL INCLUDE THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES AND
AGENTS) SHALL HAVE ANY LIABILITY TO THE OTHER FOR ANY PUNITIVE DAMAGES, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES, RELATING TO OR ARISING FROM THIS
AGREEMENT, EVEN IF SUCH DAMAGES MAY HAVE BEEN FORESEEABLE; PROVIDED THAT SUCH
LIMITATION SHALL NOT APPLY IN THE CASE OF EITHER PARTY’S INDEMNIFICATION
OBLIGATIONS UNDER SECTION 11.1 OR IN THE CASE OF FRAUD OR WILLFUL MISCONDUCT.
ARTICLE XII
CONFIDENTIALITY AND PUBLICITY
     Section 12.1 Proprietary Information
     Pursuant to this Agreement, a party receiving Proprietary Information from
the other, directly or indirectly, will treat such Proprietary Information as
confidential, will use such Proprietary Information only for the purposes of
this Agreement and will not disclose, and will take all reasonable precautions
to prevent the disclosure of, such Proprietary Information to (a) any of its
officers, directors, managers, equity holders, employees, agents,
representatives, Affiliates or consultants, except those who need to know such
Proprietary Information and who are bound by a like obligation of
confidentiality or (b) to Third Parties.
     Section 12.2 Disclosures Required by Law
     In the event the recipient party is required under applicable Legal
Requirements to disclose Proprietary Information of the disclosing party to any
Governmental Authority to obtain any Regulatory Approval for the Products, is
required to disclose Proprietary Information in connection with bona fide legal
process (including in connection with any bona fide dispute hereunder) or is
required to disclose Proprietary Information under the rules of the securities
exchange upon which its securities are traded, the recipient party may do so
only if it limits disclosure to that purpose after giving the disclosing party
prompt written notice of any instance of such a requirement in reasonable time
for the disclosing party to attempt to object to or to limit

45



--------------------------------------------------------------------------------



 



such disclosure. In the event of disclosures required under applicable Legal
Requirements, the recipient party shall cooperate with the disclosing party as
reasonably requested thereby.
     Section 12.3 Publicity
     The parties have agreed upon the form and content of a joint press release
to be issued by the parties promptly following the execution of this Agreement.
Once such press release or any other written statement is approved for
disclosure by both parties, either party may make subsequent public disclosure
of the contents of such statement without the further approval of the other
party. Any other publicity, news release, public comment or other public
announcement, whether to the press, to stockholders, or otherwise, relating to
this Agreement, shall first be reviewed and approved by both parties, except no
such approval shall be required for such publicity, news release, public comment
or other public announcement which, in accordance with the advice of legal
counsel to the party making such disclosure, is required by law or for
appropriate market disclosure; provided, however, that each party shall be
entitled to refer publicly to the relationship of the parties reflected in this
Agreement (i.e., Depomed as the developer of the Products and Santarus as the
promoter of the Products in the Territory) in a manner that is consistent with
the joint press release issued by the parties. For clarity, any party making any
announcement which is required by law will, unless prohibited by law, give the
other party an opportunity to review the form and content of such announcement
and comment before it is made. The parties shall work together to coordinate
filings with governmental agencies, including the United States Securities and
Exchange Commission, as to the contents and existence of this Agreement as the
parties shall reasonably deem necessary or appropriate and each party shall
provide the other party an opportunity to comment on any proposed filings,
including redactions thereto. The provisions of this Article XII shall survive
termination of this Agreement and shall remain in effect until a date three
years after the Term of this Agreement.
ARTICLE XIII
RIGHT OF FIRST NEGOTIATION FOR CERTAIN COMBINATION PRODUCTS;
EXCLUSIVITY
     Section 13.1 Right of First Negotiation
     Depomed shall notify Santarus in writing in the event that Depomed desires
to divest itself of its rights to the Product in the Territory (e.g., by asset
sale or product license to a Third Party) or to grant rights to a Third Party to
develop or commercialize a pharmaceutical product containing metformin and
another generic active pharmaceutical ingredient (i.e., an active pharmaceutical
ingredient that is produced and distributed within the Territory without
composition of matter patent protection for the compound) in combination with
Depomed’s proprietary AcuForm drug delivery technology incorporated within the
Products (a “Combination Product”). If Santarus notifies Depomed in writing
within [***] days after receipt of such notice (the “Evaluation Period”) that
Santarus is not interested in obtaining all of Depomed’s rights in and to the
Products or the applicable Combination Product (such rights, “Metformin Product
Rights”), or if Santarus fails to notify Depomed of Santarus’ interest in
obtaining the Metformin Product Rights, in either case prior to the expiration
of the Evaluation Period, then Depomed shall have no further obligation to
Santarus under this Agreement with respect to the applicable Metformin Product
Rights. If Santarus is interested in obtaining the Metformin Product Rights, it
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

46



--------------------------------------------------------------------------------



 



shall so notify Depomed in writing prior to the expiration of the Evaluation
Period, and upon Depomed’s receipt of such notice Santarus and Depomed shall
promptly commence good-faith negotiations, for a period of [***] days and such
longer period as may be mutually agreed upon by the parties in writing in the
event the parties have made material progress in the negotiations (the
“Negotiation Period”), regarding the commercially reasonable terms of an
agreement pursuant to which Santarus shall obtain the Metformin Product Rights.
If Depomed and Santarus fail to enter into an agreement for the Metformin
Product Rights prior to the expiration of the Negotiation Period, then Depomed
shall thereafter have the right to negotiate and enter into an agreement with a
Third Party granting the Metformin Product Rights to a Third Party; provided
that, for a period of [***], any such agreement may not be on terms and
conditions materially more favorable to the Third Party than the terms and
conditions last offered by Santarus prior to the termination of discussions with
Depomed. The provisions of this Section 13.1 shall not apply to, and Depomed
shall have no obligation to Santarus under this Section 13.1 in respect of, any
acquisition of Depomed by a Third Party, any merger or consolidation with or
involving Depomed, any acquisition by a Third Party of any material portion of
the stock of Depomed, or any acquisition by a Third Party of a material portion
of the assets of Depomed in addition to the Products or any Combination Product
(“Merger Transaction”).
     Section 13.2 Exclusivity
     During the Term, Depomed shall not, directly or indirectly, develop,
promote, market, distribute, sell or offer for sale in the Territory any single
agent metformin products for human use, other than the Products in accordance
with the terms of this Agreement. Depomed shall not use, and shall not permit
any Third Party to use, the Glumetza® trademark in the Territory with respect to
any product other than the Products.
ARTICLE XIV
NOTICES
     Section 14.1 Notices
     All notices required or permitted hereunder shall be given in writing and
sent by facsimile transmission (with a copy sent by first-class mail), or mailed
postage prepaid by certified or registered mail (return receipt requested), or
sent by a nationally recognized express courier service, or hand-delivered at
the following address:
If to Depomed:
Depomed, Inc.
1360 O’Brien Drive
Menlo Park, California 94025
Attention: President
Fax No.: (650) 462-9991
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

47



--------------------------------------------------------------------------------



 



With a copy to:
Heller Ehrman LLP
275 Middlefield Road
Menlo Park, CA 94025
Attention: Julian Stern
Fax No: (650) 324-0638
If to Santarus:
Santarus, Inc.
3721 Valley Centre Drive
Suite 400
San Diego, California 92130
Attn: Legal Affairs Department
Facsimile: (858) 314-5702
With a copy to (which shall not constitute notice
hereunder):
Latham & Watkins LLP
12636 High Bluff Drive, Suite 400
San Diego, California 92130
Attention: Faye H. Russell
Fax No: (858) 523-5450
All notices shall be deemed made upon receipt by the addressee as evidenced by
the applicable written receipt.
ARTICLE XV
INSURANCE
     Section 15.1 Insurance
          (a) During the Term and for a period of two (2) years after any
expiration or termination of this Agreement, each party shall maintain (i) a
commercial general liability insurance policy or policies with minimum limits of
$[***] per occurrence and $[***] in the aggregate on an annual basis and (ii) a
product liability insurance policy or policies with minimum limits of $[***] per
occurrence and $[***] in the aggregate on an annual basis.
          (b) Upon request, each party shall provide certificates of insurance
to the other evidencing the coverage specified herein. Neither party’s liability
to the other is in any way limited to the extent of its insurance coverage.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

48



--------------------------------------------------------------------------------



 



ARTICLE XVI
MISCELLANEOUS
     Section 16.1 Headings
     The titles, headings or captions and paragraphs in this Agreement are for
convenience only and do not define, limit, extend, explain or describe the scope
or extent of this Agreement or any of its terms or conditions and therefore
shall not be considered in the interpretation, construction or application of
this Agreement.
     Section 16.2 Severability
     In the event that any of the provisions or a portion of any provision of
this Agreement is held to be invalid, illegal, or unenforceable by a court of
competent jurisdiction or a governmental authority, such provision or portion of
provision will be construed and enforced as if it had been narrowly drawn so as
not to be invalid, illegal, or unenforceable, and the validity, legality, and
enforceability of the enforceable portion of any such provision and the
remaining provisions will not be adversely affected thereby.
     Section 16.3 Entire Agreement
     This Agreement, together with the schedules and exhibits hereto and the
Confidentiality Agreement, all of which are incorporated by reference, contains
all of the terms agreed to by the parties regarding the subject matter hereof
and supersedes any prior agreements, understandings, or arrangements between
them, whether oral or in writing.
     Section 16.4 Amendments
     This Agreement may not be amended, modified, altered, or supplemented
except by means of a written agreement or other instrument executed by both of
the parties hereto. No course of conduct or dealing between the parties will act
as a modification or waiver of any provisions of this Agreement.
     Section 16.5 Counterparts
     This Agreement may be executed in any number of counterparts, each of which
will be deemed an original as against the party whose signature appears thereon,
but all of which taken together will constitute but one and the same instrument.
     Section 16.6 Waiver
     The failure of either party to enforce or to exercise, at any time or for
any period of time, any term of or any right arising pursuant to this Agreement
does not constitute, and will not be construed as, a waiver of such term or
right, and will in no way affect that party’s right later to enforce or exercise
such term or right.

49



--------------------------------------------------------------------------------



 



     Section 16.7 Force Majeure
          (a) In the event of any failure or delay in the performance by a party
of any provision of this Agreement due to acts beyond the reasonable control of
such party (such as, for example, fire, explosion, strike or other difficulty
with workmen, shortage of transportation equipment, accident, act of God,
declared or undeclared wars, acts of terrorism, or compliance with or other
action taken to carry out the intent or purpose of any law or regulation, but
not any failure of such party to perform under a Third Party agreement) (a
“Force Majeure Event”), then such party shall have such additional time to
perform as shall be reasonably necessary under the circumstances. In the event
of such failure or delay, the affected party will use its diligent efforts,
consistent with sound business judgment and to the extent permitted by law, to
correct such failure or delay as expeditiously as possible. In the event that a
party is unable to perform by a reason described in this Section 16.7, its
obligation to perform under the affected provision of this Agreement shall be
suspended during such time of nonperformance.
          (b) Neither party shall be liable hereunder to the other party nor
shall be in breach for failure to perform its obligations caused by a Force
Majeure Event. In the case of any such event, the affected party shall promptly,
but in no event later than ten (10) days of its occurrence, notify the other
party stating the nature of the condition, its anticipated duration and any
action being taken to avoid or minimize its effect. Furthermore, the affected
party shall keep the other party informed of the efforts to resume performance.
After sixty (60) days of such inability to perform, the parties agree to meet
and in good faith discuss how to proceed. In the event that the affected party
is prevented from performing its obligations pursuant to this Section 16.7 for a
period of six (6) months, the other party shall have the right to terminate this
Agreement pursuant to the provisions of Sections 8.4(b).
     Section 16.8 Successors and Assigns
     Subject to Section 16.9, this Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns permitted under this Agreement.
     Section 16.9 Assignment
     This Agreement and the rights granted herein shall not be assignable (or
otherwise transferred) by either party hereto without the prior written consent
of the other party. Any attempted assignment without consent shall be void.
Notwithstanding the foregoing, a party may transfer, assign or delegate its
rights and obligations under this Agreement without consent to (a) an Affiliate
reasonably capable of performing such party’s obligations under this Agreement
or (b) a successor to all or substantially all of its business or assets of the
assigning party to which this Agreement relates, whether by sale, merger,
consolidation, acquisition, transfer, operation of law or otherwise or (c) in
the case of either party, to one or more financial institutions providing
financing to such party pursuant to the terms of a security agreement relating
to such financing. In connection with any assignment, or Subcontracting pursuant
to which a Third Party Sales Representative is engaged to Promote the Products,
of this Agreement or any of the rights granted herein pursuant to this
Section 16.9, the assignor, or party Subcontracting to another, shall ensure
that the assignee, or Subcontractor, represents and warrants the matters set
forth in Sections 9.1(j) and (k) (in substantially the same form as set forth in
Sections 9.1(j) and (k)), where Depomed (or

50



--------------------------------------------------------------------------------



 



one of its successors or assigns) is the assignor or Subcontracting party, or
Sections 9.2(h) and (i) (in substantially the same form as set forth in
Sections 9.2(h) and (i)), where Santarus (or one of its successors or assigns)
is the assignor or Subcontracting party. In connection with any Subcontracting
pursuant to which a Third Party will manufacture the Products, the party
Subcontracting to another shall use its commercially reasonable efforts to cause
the Subcontractor to represent and warrant the matters set forth in
Sections 9.1(j) and (k) (in substantially the same form as set forth in
Sections 9.1(j) and (k)). Neither party shall knowingly engage any Third Party
appearing on the FDA’s debarment list or the list of excluded
individuals/entities of the Office of Inspector General of the Department of
Health and Human Services to perform, or assist such party in the performance
of, its obligations under this Agreement, and each party shall review each such
list prior to engaging any such Third Party.
     Section 16.10 Construction
     The parties acknowledge and agree that: (a) each party and its
representatives have reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; and (b) the terms and provisions
of this Agreement will be construed fairly as to each party hereto and not in
favor of or against either party regardless of which party was generally
responsible for the preparation or drafting of this Agreement. Unless the
context of this Agreement otherwise requires: (i) words of any gender include
each other gender; (ii) words using the singular or plural number also include
the plural or singular number, respectively; (iii) the terms “hereof,” “herein,”
“hereby,” and derivative or similar words refer to this entire Agreement;
(iv) the terms “Article,” “Section,” “Exhibit,” “Schedule,” or “clause” refer to
the specified Article, Section, Exhibit, Schedule, or clause of this Agreement;
(v) “or” is disjunctive but not necessarily exclusive; and (vi) the term
“including” or “includes” means “including without limitation” or “includes
without limitation.” Whenever this Agreement refers to a number of days, such
number shall refer to calendar days unless business days are specified.
     Section 16.11 Governing Law
     This Agreement will be construed under and in accordance with, and governed
in all respects by, the laws of the State of California, without regard to its
conflicts of law principles.
     Section 16.12 Equitable Relief
     Each party acknowledges that a breach by it of the provisions of this
Agreement may not reasonably or adequately be compensated in damages in an
action at law and that such a breach may cause the other party irreparable
injury and damage. By reason thereof, each party agrees that the other party is
entitled to seek, in addition to any other remedies it may have under this
Agreement or otherwise, preliminary and permanent injunctive and other equitable
relief to prevent or curtail any breach of this Agreement by the other party;
provided, however, that no specification in this Agreement of a specific legal
or equitable remedy will be construed as a waiver or prohibition against the
pursuing of other legal or equitable remedies in the event of such a breach.
Each party agrees that the existence of any claim, demand, or cause of action of
it against the other party, whether predicated upon this Agreement, or
otherwise, will not constitute a defense to the enforcement by the other party,
or its successors or assigns, of the covenants contained in this Agreement.

51



--------------------------------------------------------------------------------



 



     Section 16.13 Relationship Between Parties
     The parties hereto are acting and performing as independent contractors,
and nothing in this Agreement creates the relationship of partnership, joint
venture, sales agency, or principal and agent. Neither party is the agent of the
other, and neither party may hold itself out as such to any other party. All
financial obligations associated with each party’s business will be the sole
responsibility of such party.
[Signature page follows]

52



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate on the day and year first above written.

            DEPOMED, INC.
      /s/ Carl A. Pelzel       By: Carl A. Pelzel      Its: President and CEO   
    SANTARUS, INC.
      /s/ Gerald T. Proehl       By: Gerald T. Proehl      Its: President and
CEO   

53



--------------------------------------------------------------------------------



 



         

SCHEDULES
Schedule 1.37 — Depomed Trademarks
Schedule 1.55 — Launch Plan
Schedule 1.93 — Santarus Trademarks
Schedule 4.5(h) — Depomed Promotional Activities

 



--------------------------------------------------------------------------------



 



Schedule 1.37
Depomed Trademarks

      Mark   Serial/Registration Numbers
GLUMETZA1
  Reg. No. 3366577
DEPOMED
  Reg. No. 2112593
DEPOMED (word and design mark)
  Ser. No. 78781903
ACUFORM
  Ser. No. 78781863
G (stylized design mark)
  Ser. No. 78931764

 

1   Owned by BLS, and licensed in the United States to Depomed for the purpose
of promoting the Products.

 



--------------------------------------------------------------------------------



 



Schedule 1.55
Launch Plan
[***]
[Schedule redacted in its entirety (10 pages)]
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Schedule 1.93
Santarus Trademarks

      Mark   Serial/Registration Numbers
SANTARUS
  Reg. No. 2,711,984
SANTARUS logo
  Reg. No. 2,896,926
Triangle logo
  Reg. No. 2,899,097

 



--------------------------------------------------------------------------------



 



Schedule 4.5(h)
Depomed Promotional Activities
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 